        Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 1 of 75




                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
JAMES KOPPEL,                        )
                                     )
      Plaintiff,                     )
                                     )
v.                                   )        No. 20-cv-11479-LTS
                                     )
WILLIAM MOSES,                       )
                                     )
      Defendant.                     )
____________________________________)

MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S MOTION TO COMPEL
      (LEAVE TO FILE UNDER SEAL GRANTED ON APRIL 16, 2021)

                                       INTRODUCTION

       Plaintiff James Koppel, a graduate student at MIT, has sued his classmate, William

Moses, for defamation based on an email. The email, sent by Moses on behalf of a student group

he led, stated that Koppel had been asked to refrain from participating in the group because he

had made other people “deeply uncomfortable.” (Exhibit 1). This Court has held that a jury

could reasonably interpret the email to convey at least one defamatory meaning: that Koppel

engaged in “some form of sexual misconduct” at MIT. (Order, Doc. 24, at 12).

       Moses has served discovery requests on Koppel, asking him to produce documents and

information about incidents in which he may have committed misconduct, including unwanted

touching or harassment; made offensive comments; or otherwise engaged in unwelcome or

inappropriate conduct while a student at MIT that caused other students to report that he had

made them uncomfortable. Koppel has refused fully to comply with these requests, asserting

they are overly broad, too vague, or invasive of “privacy.”


                                                1
         Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 2 of 75




       Koppel’s position is untenable. Like any defamation plaintiff, Koppel must disclose

information tending to show that the allegedly defamatory statements are substantially true, and

that his reputation was already bad before the alleged libel. “A defamation plaintiff may not

place a matter in issue and then successfully thwart discovery because it is unduly intrusive,

sensitive or privileged from disclosure.” Egiazaryan v. Zalmayev, No. 11 CIV. 2670 PKC GWG,

2012 WL 137574, at *2 (S.D.N.Y. Jan. 12, 2012). “To deny [a defamation] defendant access to

any information that may support a defense of substantial truth would deny defendant his right to

due process.” Condit v. Dunne, 225 F.R.D. 100, 109 (S.D.N.Y. 2004).

       Accordingly, pursuant to Fed. R. Civ. P. 37 and Local Rule 37.1, defendant William

Moses moves for an order compelling Koppel to produce all non-privileged documents and

information in his possession, custody or control responsive to Moses’s Document Requests 7, 8,

41, 45, 49, 50-57, and 59, and Interrogatories 1 and 4.

                                  FACTUAL BACKGROUND

       Defendant William Moses is a Ph.D candidate at the Massachusetts Institute of

Technology, and in 2020 served as the Chair of the Executive Committee of the Student

Information Processing Board (“SIPB”), an MIT student group focused on computer science.

(Complaint, ¶ 6). Plaintiff James Koppel, as of early 2020, was also a student at MIT and a

member of SIPB. (Id., ¶ 3).

       In February 2020, leaders of SIPB held a meeting at which they considered whether

Koppel should be promoted to the elevated status of “keyholder” within the group. (Exhibit 2).

Participants at the meeting expressed negative opinions about Koppel because of prior behavior

by him that made them uncomfortable, including unwanted touching. Id. Accordingly, on behalf

of the Executive Committee, Moses, its newly-elected Chair, circulated an email among other



                                                 2
         Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 3 of 75




SIPB keyholders asking for further feedback about Koppel and about whether he should be made

keyholder. (Id.). Moses offered to act as an anonymizer of this information. (Id.).

       The response was immediate, voluminous, and unanimously negative. (Ex. 2). One

female student wrote that “Jimmy definitely makes me extremely uncomfortable. He often tries

to single me out and makes it very hard to leave. He also tries to touch me in ‘socially

acceptable’ ways as much as possible in a very disturbing way.” (Id.) The same student said that

a close friend had told her that Koppel’s involvement in SIPB, along with that of another

“creepy” person, was the reason the friend did not participate in the group. (Id.) Another student

wrote that he had “definitely” observed Koppel making people uncomfortable. (Id.) Of greatest

concern, yet another student reported that she had received a report from someone affiliated with

the group “describing an incident with Jimmy that is nothing short of sexual assault.” (Id.) The

reporter stated that they are “viscerally afraid” of Koppel and pleaded that he not be given “any

more power” than he already had. (Id.).

       As a result of the flood of negative comments, the SIPB Executive Committee resolved

that not only would it decline to nominate Koppel for “keyholdership,” but would ask him to

cease participation in the group’s activities. On February 27, 2020, Moses met with Koppel,

informed him the Executive Committee had received reports that Koppel had made SIPB

members uncomfortable, and requested that he disengage from the group. In the meeting, Moses

did not reveal the names or details of persons who submitted reports or opinions about Koppel,

out of concern for their privacy and to prevent the prospect of a retaliatory response. Koppel

agreed to cease participation with the group. (Answer, ¶¶ 19, 33).




                                                 3
         Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 4 of 75




       The Executive Committee also decided that Moses, as Chair, would send an email to

persons associated with SIPB concerning Koppel’s disengagement from the group. On March 2,

2020, Moses sent an email to a distribution list of SIPB-affiliated persons. (Cplt., ¶¶ 26, 50):

               Hello all,

               I am writing to let you know about a hard conversation that SIPB keyholders had
               this past week about SIPB member Jimmy Koppel (jkoppel).

               Many keyholders shared stories about how he had made them deeply
               uncomfortable, which continued in spite of requests to stop. Given the severity,
               consistency, and widespread nature of his interactions, we have requested that
               jkoppel refrain from participating in SIPB any more (interacting in SIPB spaces,
               participating in SIPB projects & events, etc). I have already spoken with jkoppel
               informing him of this, which he has agreed to.

               This decision was not taken lightly, but is a necessity that and reflects both the
               need for SIPB to be a place where everyone is comfortable and the will of the
               current keyholders.

               This circumstance and required response was quite exceptional and also reflects a
               need for SIPB to do better to be a safe environment for everyone. Specifically, we
               need to establish mechanisms that make it easy for members to voice their
               concerns when they are made uncomfortable as this had apparently gone on for
               some time. At minimum, we need to introduce some sort of anonymous reporting
               as keyholders only felt comfortable sharing anonymously or just to the chair. We
               will discuss this at the next EC meeting on 3/6 and I would encourage all
               members to contribute their ideas.

               SIPB is not just a club of those who care about computing, but it is first and
               foremost a community where everyone should feel safe and supported. If
               someone ever makes you uncomfortable, you can always bring this up to me or
               any member of the EC. We will respect any requests for confidentiality, including
               not sharing with other EC members.

               Sincerely,
               The Chair

A copy of the March 2 email is attached hereto Exhibit 1.

       Koppel’s complaint against Moses asserted claims for defamation, false light, tortious

interference with contract, and civil conspiracy. Moses filed a motion to dismiss, which the



                                                  4
         Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 5 of 75




Court allowed as to all counts except the defamation claim. The Court held, “Read in context

alongside the remainder of the email, the statement that Koppel engaged in ‘sever[e],

consisten[t], and widespread’ conduct which made others report that they were ‘deeply

uncomfortable,’ Doc. No. 8-1, can reasonably be understood to bear at least one defamatory

implication: that Koppel engaged in some form of sexual misconduct and that a number of club

members complained as a result.” (Doc. No. 24 at 12).

       In the course of his investigation, Moses has obtained documents and information tending

to show the truth of the statements in the March 2, 2020 email. For example, he has obtained a

copy of an email sent by                                              to the leaders of a

residential house at MIT called                   dated October 27, 2016.

              I was dating Jimmy (jkoppel) for around half a year in 2015. At a conference we
              both attended last summer (2016), Jimmy touched me without asking in ways I
              wasn't comfortable with and generally didn't ask before invading my personal
              space. I didn't tell him this made me uncomfortable, instead opting to avoid him
              for the rest of the conference.

              Although he seemed eager to talk to me at the conference, he seemed angry at me
              after I avoided him at the conference: one of his friends reached out to me two
              days after the conference to point out that he had blocked me on Facebook and to
              warn me that he was upset and that he was talking about the idea of ‘punishing’
              me socially.

              I hadn't spoken to him at all since the conference, since that's the polite thing to do
              when someone blocks you on Facebook. There was one time when Jimmy visited
                                                               ; I stuck to different rooms than
              the one he was in, and we didn't speak to each other. I hadn't spoken up to anyone
              about Jimmy making me uncomfortable because I was fine with the status quo of
              just not interacting with each other.

              Lately, though, Jimmy has sent me texts asking that I stop participating in all
              communities he's involved with, including                            Before these
              texts neither of us had talked at all with the other since the conference; I had not
              interacted with him at all and he had not interacted with me. If there was anything
              I was doing wrong (despite not even talking to him), Jimmy didn't ask me to
              change it.



                                                5
         Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 6 of 75




               I've asked Jimmy to stop texting me, and I think I'm going to                   . If
               Jimmy is ever there, I will simply not interact with him and hope for the best.

(Exhibit 3).

       On the same date, Koppel sent an email to the leaders of ESP, another student group,

stating that he had been having a conflict with another person associated with the group, that

“things have escalated with a recent text conversation,” that “it sounds like they may be spinning

a story that could get me ostracized and/or jailed,” and stating that he “will soon be contacting a

lawyer and/or the police.” (Exhibit 4). Koppel, who went on to label this person—

       a “sociopath,” mentioned that he had offered         the opportunity to work out their

problems before the MIT “ombuds” office, but           had refused. (Id.)

       In discovery, Moses has also received from Koppel a document showing that six months

before being asked to disengage from SIPB, the leaders of the                    house asked Koppel

to stay away from the house “during rush” season because “there are still some at the house

uncomfortable with your presence.” (Exhibit 5).

                                            ARGUMENT

I.     THE SUBSTANTIAL TRUTH OF THE ALLEGEDLY DEFAMATORY
       STATEMENT, AND KOPPEL’S UNDERLYING BAD REPUTATION, ARE
       CENTRAL ISSUES IN THIS DEFAMATION CASE.

       The documents and information at issue in this motion are relevant to the substantial truth

of the allegedly defamatory statements, and to the state of Koppel’s reputation at MIT before the

alleged libel. These are both important issues in this case.

       Defamation is a tort that “‘seek[s] to impose liability on a defendant for harm sustained

by a plaintiff as a result of the publication of a false statement about the plaintiff to others.’” Doe

v. Amherst Coll., 238 F. Supp. 3d 195, 225 (D. Mass. 2017), quoting HipSaver, Inc. v. Kiel, 464

Mass. 517 (2013). “Under Massachusetts law, a plaintiff must ordinarily establish five elements:


                                                   6
          Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 7 of 75




(1) that the defendant published a written statement; (2) of and concerning the plaintiff; that was

both (3) defamatory, and (4) false; and (5) either caused economic loss, or is actionable without

proof of economic loss.” Id. (internal quotation omitted);1 Stone v. Essex Cty. Newspapers, Inc.,

367 Mass. 849, 855 (1975) (defining action as requiring “defamatory falsehood”).

        An allegedly defamatory statement “need not state the precise truth” to be deemed

substantially true, and thus immune from liability. Reilly v. Associated Press, 59 Mass. App. Ct.

764, 770 (2003), citing Dulgarian v. Stone, 420 Mass. at 847, 652 N.E.2d 603; Tartaglia v.

Townsend, 19 Mass.App.Ct. 693, 698 (1985). The law “overlooks minor inaccuracies and

concentrates upon substantial truth.” Masson v. New Yorker Mag., Inc., 501 U.S. 496, 516

(1991). “Minor inaccuracies do not amount to falsity so long as ‘the substance, the gist, the sting,

of the libelous charge be justified.’” Id., quoting Heuer v. Kee, 15 Cal.App.2d 710, 714 (1936).

        If the plaintiff proves the defendant published a defamatory falsehood about him with at

least negligence, then the plaintiff may be entitled to recover damages for harm to reputation.

Sindi v. El-Moslimany, 896 F.3d 1, 20–21 (1st Cir. 2018) (upholding award of reputational

damage based in part on testimony of director of MIT Media Lab); Stone v. Essex Cty.




1
  Under common law, truth was a “defense” to libel, and thus the defendant always bore the burden of
proof on that issue. Taylor v. Swartwout, 445 F.Supp.2d 98, 102 (D.Mass.2006) (“The lodestar of
Massachusetts defamation law is the axiom that truth is an absolute defense to defamation.”). In
Philadelphia Newspapers, Inc. v. Hepps, 475 U.S. 767, 776-777 (1986), the Supreme Court held that
allocation of the burden of proving truth on the defendant violates the First Amendment when the plaintiff
seeks damages based on speech of public concern against a media defendant; thus, in such cases, the
plaintiff bears the burden of proving the statement is false. Id. Cases since Hepps have expanded this rule
beyond media defendants to all persons who speak on matters of public concern. Doe v. Amherst Coll.,
238 F. Supp. 3d at 226 (requiring plaintiff to prove falsity in claim against college); Gilbert v. Bernard, 4
Mass. L. Rptr. 143, 1995 Mass. Super. LEXIS 566, 1995 WL 809550 (Super. Ct. 1995) (requiring that a
private person prove a “defamatory falsehood,” not merely a “defamatory statement,” in case against
school electrical instructor). However, the issue of where the burden of proof on truth or falsity will lie at
trial has no bearing on the discoverability of information pertaining to the subject. Masson v. New Yorker
Mag., Inc., 501 U.S. 496, 517 (1991) (“The essence of [the substantial truth] inquiry . . . remains the same
whether the burden rests upon plaintiff or defendant.”)

                                                      7
         Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 8 of 75




Newspapers, Inc., 367 Mass. 849, 860 (1975) (“In a case of defamation the plaintiff's recovery is

limited to actual damages, which are compensatory for the wrong done by the defendant.”)

       “The plaintiff's general bad character or reputation is a mitigating circumstance in an

action for libel or slander, since one with an unblemished reputation is entitled to more damages

when subjected to defamation than one whose reputation is little hurt by the statements.” 53

C.J.S. Libel and Slander; Injurious Falsehood § 300. Thus, “the defendant may mitigate damages

by showing that, prior to or at the time of the defamation complained of, the plaintiff's general

reputation already was bad, not only in respect to such attributes as honesty, integrity, and fair

dealing but also in regard to the subject matter of the libel or slander under consideration.” 50

Am. Jur. 2d Libel and Slander § 387; Meiners v. Moriarity, 563 F.2d 343, 351 (7th Cir. 1977)

(evidence of bad reputation of defamation claimant admissible at trial).

II.    MOSES IS ENTITLED TO BROAD DISCOVERY OF FACTS CONCERNING THE
       TRUTH OF THE ALLEGEDLY DEFAMATORY STATEMENTS, AND KOPPEL’S
       UNDERLYING REPUTATION.

       Consistent with the above, courts have recognized that defamation defendants must be

given broad leeway to obtain discovery going to the truth of allegedly defamatory statements and

to the state of plaintiff’s reputation. Indeed, “[t]o deny defendant access to any information that

may support a defense of substantial truth would deny defendant his right to due process.”

Condit v. Dunne, 225 F.R.D. 100, 111 (S.D.N.Y. 2004).

       In Condit, the plaintiff, a congressman, sued writer Dominick Dunne for defamation

based on statements by Dunne suggesting that Condit was responsible for the murder of Chandra

Levy, an employee of the Bureau of Prisons. Dunne sought to take discovery from Condit about

his sexual relationships with Levy and with two other women, Joleen Argentini McKay and

Anne Marie Smith. Condit objected that the requested discovery would invade his privacy. He



                                                  8
         Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 9 of 75




also argued the discovery was irrelevant to the truth of the sued-upon statements, which accused

Condit of involvement in a murder, not sexual impropriety. Id. at 110.

       The Court rejected Condit’s arguments. “[R]elevance, for purposes of discovery, is an

extremely broad concept.” Id. at 105. The Court reasoned:

       The allegedly slanderous statements at issue indicate not only that Condit was involved
       somehow in Ms. Levy's disappearance, but that he was involved due to his sexual
       relationship with her and his need to end that relationship. In order for defendant to
       promote a defense of substantial truth, he must be allowed to show the character of the
       relationship in so far as it may have been a strain on Condit, causing him to complain
       about it to people who would take matters into their own hands.

Condit, 225 F.R.D. at 111. As for the “privacy” objection, “[u]nfortunately for plaintiff, he

opened that door himself by filing this lawsuit,” and “the Court cannot allow plaintiff to walk

through freely while holding defendant in check at the gate.” Id. at 111.

       The court further held that Condit’s sexual relationships were relevant to the extent of his

reputational damages, which “may be mitigated by plaintiff’s own actions causing damage to his

reputation.” Id. at 110 n. 4, citing Munafo v. Metro. Transp. Auth., Nos. 98 Civ. 4572, 00 Civ.

134, 2003 WL 21799913, at *24 (E.D.N.Y. Jan. 22, 2003) (“[W]here plaintiff claims

reputational injury, defendants must be permitted to introduce specific evidence that the

plaintiff’s reputation has already been compromised.”) (citing, inter alia, Marcone v. Penthouse

Int'l Magazine for Men, 754 F.2d 1072 (3d Cir.1985)); Weber v. Multimedia Entm't, No. 97 Civ.

0682, 1997 WL 729039 (S.D.N.Y. Nov. 24, 1997) (allowing discovery of sexual history of

plaintiff as to damages in defamation case, because “[g]enerally, when damages are sought for

loss of reputation, the plaintiff's personal history is relevant and discoverable.”)

       Other cases are to the same effect. McCarron v. J.P. Morgan Sec., Inc., No. CIV A 07-

10786-RGS, 2008 WL 2066940, at *2 (D. Mass. May 14, 2008)(denying motion for protective

order against subpoena on defamation plaintiff’s current employer, because plaintiff “has put a


                                                  9
         Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 10 of 75




claim of injury to his reputation in play,” and thus defendant “is entitled to seek discovery of

information that is likely to shed light on that reputation, even though some aspects of that

information may prove inadmissible at trial.”); Rivera v. NYP Holdings Inc., 63 A.D.3d 469

(2009) (reversing denial of motion to compel, holding that defendants must be permitted access

to grand jury testimony by plaintiff, information sought from or provided to Commission on

Judicial Conduct, and plaintiff’s arrest record, which relevant to defendants’ “efforts both to

establish their defense of truth to plaintiff's defamation claims . . . and to defend against

plaintiff's assertion of damage to his reputation.”)

III.   THE COURT SHOULD ORDER KOPPEL TO PROVIDE ALL DOCUMENTS AND
       INFORMATION IN HIS POSSESSION CONCERNING PRIOR ALLEGATIONS OF
       MISCONDUCT, INAPPROPRIATE BEHAVIOR THAT CAUSED DISCOMFORT TO
       OTHERS, AND OFFENSIVE STATEMENTS.

       Moses has served document requests and interrogatories on Koppel asking him to provide

information concerning all incidents during his tenure at MIT in which he was alleged to have

engaged in unwanted touching, harassment, or other forms of misconduct or unwelcome or

inappropriate conduct; instances in which other persons asserted that Koppel had made them

uncomfortable; about offensive comments Koppel has made; and about a particular interaction in

which he allegedly committed sexual misconduct. As detailed below, Koppel has improperly

refused to provide all responsive documents and information in connection with these requests.

A.     Moses’s First Request for Production of Documents to Koppel.

       Moses’s first request for production of documents to Koppel, attached hereto as Exhibit

6, was time-limited (unless otherwise specified) to the period August 1, 2015 to the present.

August 2015 was the approximate date Moses believed Koppel had matriculated at MIT. In fact,

Koppel came to MIT in January 2015, and the parties have agreed to construe the requests as

running from January 1 of that year forward.


                                                  10
        Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 11 of 75




       Moses’s document requests, Koppel’s responses, and the specific legal arguments

concerning them, are set forth below in accordance with Local Rule 37.1.

       7. All documents concerning any report, allegation, assertion, or complaint that Koppel
       engaged in misconduct of any kind.

       Response 7: The request is overly broad and vague. This plaintiff has no documents
       supporting any of the allegations in the March 2 email. If documents alleging that the
       plaintiff engaged in inappropriate physical touching or sexual harassment are identified
       copies will be disclosed. (Ex. 6).

       As set forth above, the Court has held that a jury could reasonably construe the allegedly

defamatory statement that Koppel made others at MIT as implying that Koppel committed

misconduct. (Doc. No. 24 at 12). Within the broad discovery rights conferred by Fed. R. Civ. P.

26(b), Moses is entitled to any information about alleged misconduct by Koppel during his time

at MIT, because it is relevant to establishing the substantial truth of the allegedly defamatory

statement and Koppel’s underlying bad reputation. Condit, 225 F.R.D. at 110 n. 4 and 111. The

request is not “overly broad,” nor is it “vague.” Certainly, Koppel cannot be permitted to decide

for himself which prior allegations of misconduct against him “support[]” the allegedly

defamatory March 2 email, or to confine his response only to “inappropriate physical touching or

sexual harassment,” however he may define those terms. (Ex. 6). The Court should order Koppel

to produce documents responsive to the request as written.

       8. All documents concerning any report, allegation, assertion or complaint that Koppel
       engaged in any inappropriate, unwelcome, or offensive conduct.

       Response 8: The request is overly broad and vague as to what counts as unwelcome or
       offensive. This plaintiff has no documents fitting this description as to any of his conduct
       in SIPB or during the time he was a member or participant in SIPB. If documents
       identifying unwelcome physical touching or unwelcome physical contact are identified
       copies will be disclosed. Solely to avoid a discovery dispute plaintiff will disclose such
       documents if any going back to January 2015. (Ex. 6)




                                                 11
           Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 12 of 75




          The allegedly defamatory statement, attached as Exhibit 1, states that Koppel made other

members of the MIT community “extremely uncomfortable.” It does not state when he did so.

The fact that Koppel may have engaged in conduct that caused his classmates to be extremely

uncomfortable with him before he joined the group makes no difference; far less does it

foreclose discovery on such interactions with members of the MIT community—whether or not

affiliated with SIPB—prior to September 2018. See Condit, supra. Even if the email could be

said to imply that Koppel engaged in misconduct only after he became a member of SIPB, the

timing would amount to a minor inaccuracy that does not change the truth of “’the gist, the sting,

of the libelous charge.’” Masson, 501 U.S. at 516. Nor does the Court need to decide now

whether conduct occurred too long ago to affect Koppel’s reputation at the time of the alleged

defamation. “[R]elevance, for purposes of discovery, is an extremely broad concept,” Condit,

225 F.R.D. at 105, and evidence need not be admissible to be discoverable. Fed. R. 26(b)(1).

         45. Any and all documents concerning any instance in which any person asked Koppel to
         stop contacting any other person; to cease any behavior; or to delete any online post.

         Response 45: Plaintiff objects to this request in that it is vague and overly broad and
         includes for example, any time any person requested to unsubscribe from a newsletter
         which this plaintiff distributes. As to any such communications                    plaintiff
                                                 2
         repeats the objections at response 15. In addition Plaintiff objects to discovery that goes
         beyond the time of his involvement with SIPB which is in no way referring to SIPB or to
         Moses as not discoverable and objects to disclosure of personal emails to or from private
         persons which post-date the March 2 defamation. (Ex. 6).

         With this response, Koppel seeks to prevent Moses from learning of potential instances

where, for example, a student at MIT was bothered by Koppel’s sexual overtures and asked him

to stop contacting her, or from learning of instances where Koppel may have taken retaliatory

action against someone who rebuffed his advances, as                     says Koppel did in 2016.




2
    These are the same objections as set forth in response to request 49, below.

                                                   12
        Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 13 of 75




(Ex. 3). These kinds of actions are the sort of thing that may have caused students at MIT to be

“extremely uncomfortable” with Koppel and harmed his reputation. (Ex. 1). The greater the

number of them, the more demonstrably true is Moses’s allegedly defamatory statement that

Koppel engaged in “’consisten[t], and widespread’ conduct which made others report that they

were ‘deeply uncomfortable.” (Ex. 1). Koppel cannot limit his answer to “the time of his

involvement with SIPB” or to documents “referring to SIPB or to Moses.” The scope of the

request, from the beginning of Koppel’s career at MIT to the present, is reasonable.

B.     Second Request for Production of Documents

       Koppel’s response to Moses’s second set of requests for production of documents is

attached as Exhibit 7. A number of the requests ask for records concerning                  . The

timeframe of such requests is limited to January 1, 2016 forward, because                      have

stated that they broke up in 2015. The requests and responses are as follows.

       49.    Any and all documents concerning, referencing, or regarding                    , from
       January 1, 2016 to the present.

       Response 49: Plaintiff objects to disclosures of documents referring to or consisting of
       communications with this person mentioning this person as invasive of privacy and
       involving non-relevant private communications.           did not report any improper
       conduct to SIPB or make any report about this plaintiff at any time to SIPB. As the
       defendant knows,        is a former            of the plaintiff. That relationship ended in
       2015.                   remained close for a time after that. The request invades the
       privacy of the defendant            because it seeks to force disclosure of private,
       irrelevant, and non-discoverable conversations.

       This request is also barred by estoppel and unclean hands. The defendant after the
       commencement of this lawsuit reached out to           by phone in July 2020. Defendant has
       disclosed some of the notes of his conversation with         in July 2020.        evidently
       was willing to talk to defendant but apparently refuses to disclose any written documents
       to him. Defendant has not disclosed any emails from           or other writings to him in
       response to his post-defamation communications and solicitations to him. In that
       did not make any report to anyone in February 2020 (no report consisting one the
       allegedly many “consistent stories” or reports of bad behavior by this plaintiff), invasion
       of     privacy and the privacy of the plaintiff is inappropriate.



                                                13
        Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 14 of 75




       This request is unduly burdensome because if the plaintiff did mention this former friend
       in confidential communications to friends or to his parents for example those
       communications are collateral to anything in dispute here and very likely would not
       mention        by name as opposed to referring to             .” That makes keyword
       search impossible.

       Despite this and solely to try to avoid a discovery controversy defendant will disclose any
       communications involving this person referring to Moses or to SIPB or accusing Plaintiff
       of persistent unwanted physical touching or sexual harassment. On information there are
       none. (Ex. 7).

       These objections are meritless. It is irrelevant to the question of substantial truth whether

              reported anything to SIPB, or whether another SIPB-affiliated person reported that

    had received a report that Koppel committed “sexual assault” on a keyholder who was later

revealed to         . (Ex. 2). As explained above, Koppel cannot resist discovery based on

“privacy,” because he has put the propriety of his conduct and his reputation directly at issue by

filing this lawsuit. Condit, 225 F.R.D. at 111; Weber v. Multimedia Entm't, No. 97 Civ. 0682,

1997 WL 729039 (S.D.N.Y. Nov. 24, 1997) (allowing discovery of sexual history of plaintiff as

to damages in defamation case). Koppel has no standing to assert any interest in privacy by            ,

and in any event     and Koppel both disclosed the event in question to other MIT students. Any

theoretical privacy interest cannot overcome Moses’s right—as a matter of Rule 26 and

fundamental fairness—to discovery on the truth of the allegedly defamatory statement.

       Koppel’s “unclean hands” objection is difficult to understand. Moses has spoken to

and has disclosed notes of that conversation to Koppel. He has not received documents from           ,

but even if he had, Koppel has an independent obligation to furnish his copies of any relevant

and discoverable documents.

       Koppel’s final statement is particularly problematic: he says he will disclose any

communications “accusing Plaintiff of persistent unwanted physical touching or sexual

harassment” of       , and then declares that no such documents exist. (Ex. 7, emphasis supplied).


                                                14
         Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 15 of 75




The question here is whether Koppel made           “uncomfortable” through unwanted touching, or

otherwise committed sexual misconduct. That information is highly relevant to the truth of the

allegedly defamatory statement that Koppel made others “extremely uncomfortable” through

“sever[e]” conduct. (Ex. 1). Koppel cannot withhold information about such misconduct on the

ground that he did not “persistently” touch        without     consent.

        50.    Any and all documents concerning, containing, or constituting written
        communications between you and                    , from January 1, 2016 to the present,
        including but not limited to the “recent text conversation” referenced by you in the email
        produced at WM_000493.

        Response 50: Plaintiff repeats his objection in Response 49 as if incorporated herein. (Ex.
        7).

        This request includes the communication referenced by Koppel in the email in which he

states that      was “spinning a story that could get [Koppel] ostracized and/or jailed,” and

stating that he “will soon be contacting a lawyer and/or the police.” (Ex. 4). Moses is entitled to

all of Koppel’s communications with           from January 1, 2016—after their breakup—to the

present, because they are directly relevant to the substantial truth of the allegedly defamatory

statement, and to Koppel’s reputation.

        51.   Any and all documents concerning, containing, or constituting communications
        between              and any other person from January 1, 2016 to the present.

        Response 51: Plaintiff repeats his objection in Response 49 as if incorporated herein. (Ex.
        7).

        This request seeks discoverable information, for the reasons set forth above.

        52.    Any and all documents concerning, referencing, or regarding any conference or
        event you attended during the summer of 2016 at which you had interactions with
                      , including but not limited to the event described in the email produced at
        WM_000492.

        Response 52: Plaintiff objects that this request bears no relevance to this present action.
        This request literally includes receipts for tickets to the event as well as “Nice to meet



                                                 15
        Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 16 of 75




       you” messages sent thereafter to persons who have no connection to SIPB or MIT. (Ex.
       7).

       This request seeks information concerning Koppel’s attendance at the conference at

which the alleged sexual assault on        took place. Such information may tend to corroborate

       allegations. It is therefore discoverable because it is relevant to the defense of substantial

truth. Given the broad scope of discovery, the fact the documents may be communications to

non-MIT or non-SIPB individuals is irrelevant.

       53.    Any and all documents concerning, referencing, or regarding any allegation,
       statement, claim, or assertion that you touched               without     consent or
       invaded      personal space without      consent, from January 1, 2016 to the present.

       Response 53: Plaintiff repeats his objection in Response 49 as if incorporated herein. (Ex.
       7).

       This information is relevant to the issues of substantial truth and reputational damages,

for the reasons set forth above.

       54.    Any and all documents concerning or constituting communications regarding any
       harmful, disparaging, derogatory, or defamatory statement made by any person
       concerning you, including but not limited to any such statements made by           ,
                         , or           , from January 1, 2016 to the present.

       Response 54: With regards to        , plaintiff repeats his objection in Response 49 as if
       incorporated herein. With regard to                 , Plaintiff has no such documents. With
       regard to      Plaintiff objects that any such documents not already disclosed are not
       discoverable and are entirely remote and collateral to any issue here.         made no
       complaint regarding Koppel in February 2020. She has never attended a SIPB meeting.
       Any comments by Koppel as to           not already disclosed, if any, would be able to be
       found only by a time consuming and burdensome search of private communications to
       persons never affiliated with SIPB. (Ex. 7).

       Moses moves to compel a complete response to this request and production of all

responsive documents to the extent it pertains to communications by           or      , for the

reasons set forth above.




                                                 16
        Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 17 of 75




       55.     Any and all documents concerning or constituting communications regarding any
       allegation or assertion by any person that you touched him or her, or invaded his or her
       personal space, inappropriately and/or without consent.

       Response 55: With the exception of one admittedly false allegation in 2016 all such
       documents have been disclosed. The plaintiff had no association with SIPB until 2018.
       (Ex. 7).

       Moses moves for an order requiring Koppel to provide all documents responsive to this

request from January 1, 2015 to the present, for the reasons set forth above. Engaging in

unwelcome or unconsented touching or invasion of personal space is the kind of conduct that can

make other people “extremely uncomfortable,” so the request is directly relevant to the

substantial truth of the allegedly defamatory statement. (Ex. 1).

       56.    Any and all documents or communications with any person in which you address,
       discuss, respond to, admit, or deny any allegation, complaint, or assertion that you had
       engaged in unwanted touching, unwelcome invasion of personal space, or unwelcome
       sexual advances.

       Response 56: If the plaintiff at some point discussed the admittedly false 2016 allegation,
       that topic is not discoverable. Plaintiff has no other such documents. (Ex. 7).

       This is discoverable for the same reasons as no. 55, above.

       57.    All and all documents concerning, reflecting, or containing communications
       regarding any allegation, statement, or assertion that you engaged in unwanted touching
       of another person, including but not limited to unwanted hugs or touching a person’s
       head.

       Response 57: Any discussion of a false allegation is not discoverable. Plaintiff has no
       other such documents but will provide photographs showing that touching of heads is a
       common gesture within MIT used by many students to express comraderie [sic] or
       friendship. One photograph among several which will be disclosed shows ten or more
       students doing this as a group. (Ex. 7).

       Here, Koppel self-servingly declares that at least one allegation that he engaged in

improper touching is “false” and therefore is not discoverable. The question of truth or falsity is

for the jury, not for Koppel. Moses is entitled to discovery of any allegations of improper

conduct committed by Koppel so that he may defend himself from Koppel’s allegation that he


                                                 17
        Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 18 of 75




falsely stated that Koppel had committed misconduct. Further, even false allegations could have

harmed Koppel’s reputation before the allegedly defamatory statement, thus mitigating any harm

caused by the statement at issue here. Koppel’s objection is meritless.

       41. Any and all documents concerning statements published by Koppel in any
       forum concerning or relating to the Jeffrey Epstein/MIT Media Lab/Marvin Minsky
       controversy of 2019, including but not limited to all responses to any such statements by
       on-line commenters or other persons.

       Response 41: Plaintiff objects to this request because it seeks non-discoverable
       information as to a matter of public interest unrelated to SIPB. This plaintiff has
       no such documents related to SIPB or to any alleged conduct at the plaintiff at SIPB or
       related to it. A series of documents unrelated to SIPB is already disclosed by this
       defendant and involves public discussion of topics of public interest in 2019. Plaintiff
       will not disclose duplicate copies.

       59.    Any and all documents concerning, reflecting, or containing communications
       regarding your Facebook posts set forth in WM_000208-211, including but not limited to
       any direct messages, emails, texts, or other communications concerning the posts.

       Response 59: Plaintiff objects that these documents are not discoverable. The request
       seeks comments by strangers as to a post which predates any of the defamation here. The
       Facebook post at issue relates to covid. It was disclosed solely to avoid a discovery
       dispute because the defendant requested copies of posts by plaintiff. Now the defendant
       seeks disclosure of comments by strangers as to the post comment on it. The defamations
       here allege that plaintiff engaged in persistent undetected and widespread sexual
       harassment over an extensive period of time. The Facebook posting predates the
       defamations. There is no allegation or evidence that any SPIB member saw the post or
       saw any comment. It was in no way a basis for his expulsion or the defamation or it
       would have already been disclosed by this defendant. The post is irrelevant and the
       request improper. The post strictly speaking was not discoverable and any comments by
       strangers are not discoverable. The plaintiff is a victim of defamations. He does not
       thereby put in issue every communication he has had as to any topic of public interest.
       (Ex. 7).

       Some SIPB members who discussed Koppel stated they were uncomfortable with him

because of online comments he posted that others found offensive. (Ex. 2). For example, in one

such comment, Koppel denied that the MIT Media Lab controversy, which had to do with

acceptance of donations from disgraced child sex trafficker Jeffrey Epstein, had anything to do

with gender. (Id.) In the Facebook post referenced at request 59, Koppel appeared to make light


                                                18
        Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 19 of 75




of COVID-19, just as it was ravaging other parts of the country, and members of the MIT

community castigated him for doing so and thereby making others “uncomfortable” with his

insensitivity. Koppel apparently has other communications regarding these subjects. He should

be required to produce them, because they go to the substantial truth of the statement that Koppel

made others “uncomfortable.”

C.     Koppel’s Response to Moses’s Interrogatories.

       Koppel’s response to Moses’s first set of interrogatories is attached hereto as Exhibit 8.

The time frame set forth in the interrogatories is August 1, 2015 to the present, which the parties

have agreed to treat as January 1, 2015 to the present.

       Interrogatory No. 1

       Please describe in full and complete detail each and every instance in which any person
       made any complaint, allegation, report, or assertion that you had engaged in
       inappropriate, offensive, unwelcome, or harassing conduct.

       Answer No. 1

       Plaintiff objects that the question is invasive of privacy because of the duration going
       back to 2015 and because it is not limited to members of SIPB or activities of SIPB. The
       question is vague because what is unwelcome or inappropriate cannot be known or
       identified in any reliable way. The terms report or complaint are vague and could include
       rumor or one person saying to another they thought some comment or activity was
       inappropriate. The breadth of this question is unworkable. As worded it includes
       criticisms of the attire or fashion sense of the plaintiff by his sister.

       Since I joined SIPB in September 2018, I know of one complaint. In 2020 Voatz, Inc
       complained that, with other members of an MIT team, I violated professional standards
       while investigating cyber-security issues related to the integrity of elections. MIT did a
       complete investigation and found no wrongdoing.

       I am aware because of disclosures by the defendant in this case that one person
       complained about a comment I made in a conversation in 2017 related to street
       harassment and that Cel Skeggs interpreted something I said in 2019 tangential to a
       discussion of the proposed resignation of President Reif as not adequately recognizing
       that topic as a gendered cultural issue. I had no knowledge of either of these criticisms
       prior to the disclosures by this defendant in this civil action.



                                                19
        Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 20 of 75




       Beyond these, I cannot think of any other incident since 2015, unless one includes
       criticisms such as my sister saying my socks are inappropriate.

       Interrogatory No. 4

       Please describe in full and complete detail each and every instance in which any person
       made any complaint, allegation, report, or assertion that you had engaged in unwanted
       touching of any kind.

       Answer No. 4

       Since I joined SIPB in September 2018, I am aware of no such report. I have learned only
       by reason of disclosure in this case that                said I touched her arm at one
       point in the course of a conversation. Assuming that occurred it was in the course of a
       larger conversation, it was casual and very likely acceptable and not objectionable in the
       normal course of a friendly conversation. She said nothing at the time or later. I have no
       memory of having touched her on the arm. In other disclosures by this plaintiff the same
       person,                  told the defendant that she could not point to “anything in
       particular” that made her uncomfortable and that she thought any behavior that needed to
       be corrected should be the subject of a warning or discussion in advance of any action or
       public criticism.

       This complaint was raised long after any event and was mentioned by              in a
       private email to this defendant only after the defendant explicitly requested comments
       and criticism of me on February 26 based on false descriptions circulated to
       approximately 140 people for comment and additional criticisms based on four instances
       of inaccurately described conduct circulated to that group. With this exception, which
       was never reported to me by              and was never the subject of any comment by her
       to me, I can think of no instance of anyone at MIT reporting or alleging I engaged in
       inappropriate touching. (Ex. 8).

       Both of these interrogatory responses improperly limit their time frame to September

2018 forward. Koppel is not permitted to decide for himself what time frame is relevant. If he

was accused of engaging in inappropriate conduct or unwanted touching during his tenure at

MIT, then Moses is entitled to discover that information, for the reasons explained above.

                                        CONCLUSION

       For the foregoing reasons, defendant William Moses respectfully requests that his motion

to compel be allowed.




                                               20
        Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 21 of 75




                                                      Respectfully Submitted,

                                                      WILLIAM MOSES,

                                                      By his attorneys,

                                                      /s/ Jeffrey J. Pyle
                                                      Jeffrey J. Pyle (BBO # 647438)
                                                      jpyle@princelobel.com
                                                      Michael J. Lambert (BBO # 704134)
                                                      mlambert@princelobel.com
                                                      PRINCE LOBEL TYE LLP
                                                      One International Place, Suite 3700
                                                      Boston, MA 02110
                                                      T: 617-456-8000
                                                      F: 617-456-8100

Dated: April 2, 2021

                                      Certificate of Service

         I hereby certify that the within document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and by
first-class mail to any non-registered participants.


                                                               /s/ Jeffrey J. Pyle
                                                               Jeffrey J. Pyle




                                                 21
Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 22 of 75




             EXHIBIT 1
8/11/2020            Case 1:20-cv-11479-LTS
                                         Gmail - Document        46and making
                                                 Removal of jkoppel    FiledSIPB
                                                                              04/28/21
                                                                                 a welcoming Page
                                                                                             place 23 of 75




  Removal of jkoppel and making SIPB a welcoming place
  William Moses <wmoses@mit.edu>                                                                           Mon, Mar 2, 2020 at 7:23 PM
  To: sipb-office <sipb-office@mit.edu>

    Hello all,

    I am writing to let you know about a hard conversation that SIPB keyholders had this past week about SIPB member Jimmy
    Koppel (jkoppel).

    Many keyholders shared stories about how he had made them deeply uncomfortable, which continued in spite of requests to stop.
    Given the severity, consistency, and widespread nature of his interactions, we have requested that jkoppel refrain from participating
    in SIPB any more (interacting in SIPB spaces, participating in SIPB projects & events, etc). I have already spoken with jkoppel
    informing him of this, which he has agreed to.

    This decision was not taken lightly, but is a necessity that and reﬂects both the need for SIPB to be a place where everyone is
    comfortable and the will of the current keyholders.

    This circumstance and required response was quite exceptional and also reﬂects a need for SIPB to do better to be a safe
    environment for everyone. Speciﬁcally, we need to establish mechanisms that make it easy for members to voice their concerns
    when they are made uncomfortable as this had apparently gone on for some time. At minimum, we need to introduce some sort of
    anonymous reporting as keyholders only felt comfortable sharing anonymously or just to the chair. We will discuss this at the next
    EC meeting on 3/6 and I would encourage all members to contribute their ideas.

    SIPB is not just a club of those who care about computing, but it is ﬁrst and foremost a community where everyone should feel
    safe and supported. If someone ever makes you uncomfortable, you can always bring this up to me or any member of the EC. We
    will respect any requests for conﬁdentiality, including not sharing with other EC members.

    Sincerely,
    The Chair
Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 24 of 75




             EXHIBIT 2
                   Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 25 of 75

11/1
   2020                                                              Gmail - Questions about jkoppclkeyholdership




 M Grail                                                                                                    Billy Moses <taekwonbilly@gmail.com>



  Questions about jkoppel keyholdership
  28 messages

  William Moses <wmoses@mit.edu>                                                                                          Wed. Feb 26, 2020 at 4:21 PM
  To: sipb-private <sipb-private@mit.edu>

    Hello all,

    There was a closed-door discussion a few weeks ago about the status of jkoppel. He has been an active member of SIPS
    for a fair amount of time and has seemingly met the contribution threshold for nomination.

    However, in that meeting several keyholders reported aspects of his behavior that make them uncomfortable engaging
    with him, Social integration is a key aspect of keyholdership arid it is also all of our duty to ensure everyone feels
    comfortable in SIPS spaces (both physical and virtual). Like all discussions on sipb-private, topics discussed in this thread
    should remain between keyholders.

    In the interest of allowing for discussion of this while also respecting the confidentiality of peoples' reports, I am happy to
    serve as an "anonymizer" for anything you wish to include in the discussion but don't wish to share with the entire board.

    For the sake of understanding, here are some of the incidents that happened in roughly the past year that people have
    discussed with us so far:
    * Arguing that a female keyholder was overreacting in complaining about street harassment
    * Repeatedly initiating physical contact with someone who had specifically told him to stop doing so
    * Arguing in a public Zephyr conversation that it was sexist against men to treat the Epstein scandal as a sign of a
    gendered cultural problem
    * Repeatedly using degrading language about other S1PB members to make them feel inferior

    We're looking to assess what keyholders' thoughts regarding nominating jkoppel are. In the interest of being fair to him, if
    we do not reach consensus to nominate him, the Chair will privately inform him that he should not expect to be nominated.

    Sincerely,
    The Chair


  ikdc@mitedu <lkdc@mit.edu>                                                                                              Wed, Feb 26, 2020 at 4:29 PM
  To: William Moses <wmoses@mit.edu>

    My opinion is that based on those incidents he should not be nominated for keyholdership.

    Lily
     [Quoted text hidden]



  Anna Glasgall <glasgall@mit.edu>                                                                                        Wed, Feb 26, 2020 at 4:37 PM
  To: William Moses <wmoses@mit.edu>

     [Quoted text hidden]
    Hi,

    I am obviously cruft and my voice matters less here than the actual
    students who are much more active in the organization. But the
    totality of these incidents add up to the picture of someone who
    should _not be a SIPB keyholder to me. We as an organization still
    have a lot of work to do to overcome old stereotypes and nominating
    someone who behaves in this fashion would be a very large step
    backwards.

     thanks,


htips:lignail.goegJe.eurni ills/07e1.-=c 26b9a5b&siew--rpt&search=all&pernithid=thread-   .3   -22369381472197754168zsi pl—        22352856640030912... 1/7

                                                                                                                                 WM 000370
                 Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 26 of 75

                                                              Gmail - Questions about jkoppel keyholdership


   Anna Glasgall
   [Quoted text hidden]


 Andrea Carney <acarney@mit.edu>                                                                               Wed, Feb 26.2020 at 4:52 PM
 To: William Moses <wmoses@mit.edu>
 Cc: sipb-private <sipb-privateBrnit.eclu>

   All of these are very problematic, but the thing that brings me most concern is initiating physical contact *after being asked
   to stop.* At a minimum that displays a fundamental unwillingness to engage socially in a respectful manner. It
   demonstrates to me that when he makes further missteps (as all of us will) he is unlikely to take responsibility for them,
   respond well to feedback, or use the experience to do better in the future. On that alone, I don't think you can count
   someone as being socially integrated.
   [Quoted text hidden]


                                                                                                                Wed. Feb 26. 2020 at 4:53 PM
 To: William Moses <wmoses@mit.edu>

   Hey William,

   Just wanted to send a quick private thank-you. Thank you so much for sending out this email and for doing this delicate,
   but highly important, work.

   Best.


   [Quoted text hidden]


                                                                                                                Wed, Feb 26, 2020 at 5:27 PM
 To: William Moses <wmoses@mit.edu>

    Jimmy definitely makes me extremely uncomfortable. He often tries to single me out to talk to and makes it very hard to
    leave. He also tries to touch me in "socially acceptable" ways as much as possible in a very disturbing way. For example,
    once I made a sarcastic comment and he said something like "you're so funny" and slapped my arm.

    One of my best friends has said that Jimmy is one of the reasons (among another creepy dude) she doesn't come to
    SIPB.

   Please anonymize this.

    On Wed, Feb 26, 2020 at 4:22 PM William Moses <wmosesamit. edu> wrote:
    [Quoted text hidden]



    Massachusetts Institute of Technology
    Department of Electrical Engineering and Computer Science


 William Moses <wmoses@mit.edu>                                                                                 Wed, Feb 26, 2020 at 5:32 PM
 To:
 Cc: William Moses <wmoses@mit.edu>

    Hi,

    I'm so sorry to hear that =/, and can do.

    May I email the entire excerpt or would you like me to summarize it?
    [Quoted text hidden]


 William Moses <wmoses@mit.edu>                                                                                 Wed, Feb 26, 2020 at 5:38 PM
 To: William Moses <wmoses@mit.edu>
 Cc:                                , William Moses <wmoses@mit.edu>
https:llmail.gougle.comiinailital?ik=eub25b9a5b&view=pt&search.all&permthid=threasl-a%3Ar-2236938147219775416&simpb.msg-a%3 .-22352856640030912... 217
                                                                                                                          WM 000371
                  Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 27 of 75

11/1/2020                                                     &nail - Questions about ikoppel keyholdership


    Also would you prefer I say this came from an anonymous key holder, an anonymous female key holder, or an alternate
    choice.
    [Quoted text hidden]

                            ----,---
 Brian Chen <bpchen@mitedu>                                                                                     Wed, Feb 26, 2020 at 5:46 PM
 To: William Moses <wmoses@mit.edu>

    (not replying-all) Although I don't think I have personally had negative experiences interacting with jkoppel, several people
    I trust have told me that they have had uncomfortable interactions with him similar to the incidents described. At least one
    may have stayed away from SIPB due in part to jkoppel's presence (I haven't asked them about sharing this so I guess
    this report is doubly anonymized...). I think jkoppel should not be nominated for keyholdership. However, if this is the
    consensus we reach, I think it is very important and fair that the Chair inform him of this. Based on some limited
    perspective, I don't think jkoppel is unwilling to take responsibility or learn from feedback, but I think the feedback needs to
    be more direct and specific than it is for most people.

    I know this is usually a hard conversation to have with any member, so I wanted to thank you in advance for handling it.
    Good luck.

    Yours truly,
    Brian Chen

    On Wed, Feb 26, 2020 at 4:22 PM William Moses <wrnesesemitedu> wrote:
    [Quoted text hidden]



                                                                                                                Wed. Feb 26, 2020 at 5:52 PM
  To: William Moses <wmoses@mit.edu>

    Anonymous female keyholder? I typed this as a stream of consciousness so maybe paraphrase it haha. I don't really care
    as long my name's not attached.
    Piloted text hidden]



  William Moses <wmoses@mit.edu>                                                                                Wed, Feb 26, 2020 at 5:57 PM
  To:
  Cc: William Moses <wmoses@mit.edu>

     If it's okay with you do you mind if I sent the excerpt (it's just a tad more powerful saying from an anonymous rather than
     me paraphrasing an anonymous). If not, how would you like me to paraphrase?

     [tentative draft]

     From an anonymous female keyholder:

     "Jimmy definitely makes me extremely uncomfortable. He often tries to single me out to talk to and makes it very hard to
     leave. He also tries to touch me in 'socially acceptable' ways as much as possible in a very disturbing way. For example.
     once I made a sarcastic comment and he said something like 'you're so funny' and slapped my arm.

     One of my best friends has said that Jimmy is one of the reasons (among another creepy dude) she doesn't come to
     SIPB."
     [Quoted text hidden]



                                                                                                                Wed, Feb 26, 2020 at 6:04 PM
  To: William Moses <wmoses@mit.edu>

     Sure
     [Quoted text hidden]



  William Moses <wmoses@mit.edu>                                                                                Wed, Feb 26, 2020 at 6:06 PM
  To: Andrea Carney <acameyemitedu>
  Cc: William Moses <wmoses@mit.edu>, sipb-private <sipb-private@mitedu>

https://mailigoogle.conVmaiVu/O'ilkab26119a5b&view.pazsearch=a11&permthieltireacl-a%3Ar-22369381472 i 977541 6&simpl=msg-ek3 W22352856640030912
                                                                                                                           WM 000372
                 Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 28 of 75

11/1/2020                                                        Galati - Questions about jkoppel keyholdership
    From an anonymous female keyholder:

    "Jimmy definitely makes me extremely uncomfortable. He often tries to single me out to talk to and makes it very hard to
    leave. He also tries to touch me in 'socially acceptable' ways as much as possible in a very disturbing way. For example,
    once I made a sarcastic comment and he said something like 'you're so funny and slapped my arm.

    One of my best friends has said that Jimmy is one of the reasons (among another creepy dude) she doesn't come to
    SIPB."

    [Quoted text hidden]


 Karen Sittig <kasittig@gmail.com>                                                                                   Wed, Feb 26, 2020 at 6:22 PM
 To: William Moses <wmoses@mit.edu>

    Hey - I graduated in 2012 / 2013 but wanted to offer a bit of advice. I'm a card-carrying cis female who works in tech and
    has dealt with a lot of this kind of thing.

    IMO you should make it clear to Jimmy that the reason that you're not offering him membership is due to his behavior
    towards the women in the office. First off, this will make it clear that there's an actual reason and not just that "people don't
    like him". You have specific examples of behaviors that you can point to if he argues with you.

    Secondly, it communicates that you as a leader have the backs of the women in your organization and they won't have to
    tiptoe around things. Maybe he'll learn and change! Maybe he'll get angry about how women are snowflakes or whatever
    and you'll know that you made the right decision. Regardless though, definitely don't let this guy into your organization.

    Happy to give you a pep talk / practice delivering feedback if you'd like - I do a lot of mediation through Burning Man stuff
    and also have professional experience with people management. My schedule is a little spotty but I definitely have time
    for a video chat or phone call and could also come to the SIPB office sometime in two weeks if you'd prefer to meet in
    person.

    -kasittig
    [Quoted text hidden]


  William Moses <wmoses@mit.edu>                                                       Wed, Feb 26, 2020 at 6:44 PM
  To: William Moses <wmoses@mit.edu>
  Cc: Andrea Carney <acarney@mitedu>, William Moses <wmoses@mit.edu>, sipb-private <sipb-private@mit.edu>

    From an anonymous keyholder

    "I've definitely noticed jkoppel making people uncomfortable, not just in SIPB. My concern, though is specifically about
    grow. For all (or at least most) of us right now, if we do something that upsets someone else, we're receptive to
    understanding that, reflecting, and fixing our mistakes. That's growth. I get the sense that jkoppel doesn't think that what
    they're doing is a mistake that needs to be fixed. It's really hard to get them to empathetically realize that they've hurt
    someone and need to do better. Instead, I notice that they tend to go the route of, "well, I'm not wrong, I'm just trying to do
    good, you're being too sensitive" (this is a summary of a few different interactions).

    I don't think that jkoppel has a merit problem, but if they're to be a social contribution to SIPB, that attitude really needs to
    change. And I don't think it's incumbent on us to fix it for them. But perhaps they can learn and grow on this matter, and if
    they do and others are not already viscerally afraid of them, it's possible that a future version of this discussion would be
    more in their favor,"
    [Quoted text hidden]


  Alex Dehnert <adehnert@mit.edu>                                                                                    Wed, Feb 26, 2020 at 6:50 PM
  To: William Moses <wmoses@mit.edu>

      think an acquaintance mentioned in a conversation several months back that Jimmy had made her uncomfortable. I don't
    recall much in the way of details (and it's possible that Jimmy isn't actually the right person, although something else
    matches that reassures me I'm remembering correctly). It seems plausible my acquantance is the same as the "best
    friend" below -- I think she left some group because of him.

    I could probably check in with her for more information if that'd be useful, but it's probably helpful if I can forward this
    thread to provide context...

tittps:llmail.google.conuntaillugPik.cab26b9a5b8cciew.pt&search--.all&pernithid=thread-a%3Ar-223693814721977.54168zsimpl.-musg-a%3A1-22352856640030912... 417
                                                                                                                                WM 000373
                 Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 29 of 75

11/1/2020                                                      Email - Questions about jkoppci kcyholdership

    [Quoted text hidden]



  William Moses <wmoses@mit.edu>                                                                                 Wed. Feb 26, 2020 at 6:59 PM
  To: Alex Dehnert <adehnert@mit.edu>

    If your friend feels comfortable, perhaps the best course of action would be for your friend to speak with me and I can
    appropriately anonymize it if she'd like to share?

    Also, since this thread is on sipb-private I don't think you should forward it outside of SIPS keyholders.
    [Quoted text hidden]



  William Moses <wmoses@mitedu>                                                                                  Wed, Feb 26. 2020 at 7:01 PM
  To: Karen Sittig <kasittig@gmail.com>
  Cc: William Moses <wmoses@mit.edu>

    Hi Karen,

    Thanks so much for reaching out.

    I would greatly appreciate practicing the conversation with you in a week or two if that works for you?

    Cheers,
    Billy
    [Quoted text hidden]



  William Moses <wmoses@mit.edu>                                                                                 Wed, Feb 26, 2020 at 7:05 PM
  To:
  Cc: William Moses <wmoses@mit.edu>

    I'm assuming this is an individual comment to me, but let me know if you'd like me to anonymously share to sipb-private.
    [Quoted text hidden]



  William Moses <wmoses@mit.edu>                                                                                 Wed, Feb 26, 2020 at 7:10 PM
  To: Anna Glasgall <glasgall@mitedu>

    Thanks for sharing!

    I'm assuming this is an individual comment to me, but let me know if you'd like me to anonymously share to sipb-private.
    [Quoted text hidden]



  Andrea Carney <acarney@mitedu>                                                                                 Wed, Feb 26, 2020 at 7:19 PM
  To: William Moses <wmoses@mit.edu>
  Cc: Andrea Carney <acarney@mitedu>, sipb-private <sipb-private@mit.edu>



    On Wed, Feb 26, 2020 at 6:44 PM William Moses <wmoses@mit.edu> wrote:
     From an anonymous keyholder:

       if they're to be a social contribution to SIPB, that attitude really needs to change. And I don't think it's incumbent on us
       to fix it for them.

    I wholeheartedly agree.

       But perhaps they can learn and grow on this matter, and if they do and others are not already viscerally afraid of them,
       it's possible that a future version of this discussion would be more in their favor.'

    I don't think that we should factor jkoppel's potential for growth in this decision, because he's already been told to change
    and has refused. We also know, thanks to the previous anon, that there's at least one person who stays away from SIPB
    because of jkoppel. line, in situations like this it's rarely just one person who feels uncomfortable. I think its better to make

lings://mail.goeglexem/mailiti/O?ik=cab26b9a5b&view=pt&search=all&I .eithid=thread-a5-3Ar-22369381472197754168:simpl=rnsg-a%3Ar-22352856640030912... 517
                                                                                                                            WM 000374
                    Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 30 of 75

1111/2020                                                     Gmail - Questions about jkoppel k-eyholdership
    SIPS definitely more safe for multiple people than to make S!PB a refuge for one person w might someday stop making
    it unsafe.


    -acarney
    [Quoted text hidden]


  lkdc@mit.edu <lkdc@mit.edu>                                                                                  Wed, Feb 26, 2020 at 7:13 PM
  To: William Moses <wmoses@mitedu>

    That's mostly just for if you're counting responses in aggregate; no need to share it anonymously.
    [Quoted text hidden]


  Anna Glasgall <glasgall@mit.edu>                                                                             Wed, Feb 26, 2020 at 7:21 PM
  To: William Moses <wmoses@mit.edu>

    On Wed, Feb 26, 2020 at 07;10:12PM -0500, William Moses wrote:
    > Thanks for sharing!

    > I'm assuming this is an individual comment to me, but let me know if you'd
    > like me to anonymously share to sipb-private.


    I don't feel I really have the right to weigh in on this in the debate
    (as I said, I'm extremely crafty cruft). Do what you want with my
    words here, though. I pretty strongly feel that someone who behaves
    like this should not have that behavior rewarded with keyholdership,
    but it's not my decision to make.

    thanks,

    Anna
    [Quoted text hidden]


  Karen Sittig <kasittig@gmail.com>                                                                             Wed, Feb 26, 2020 at 8:29 PM
  To: William Moses <wmoses@mit.edu>

     Yep for sure!
     [Qttotod text hidden]


                                                                                                                Thu, Feb 27, 2020 at 9:18 AM
  To: William Moses <wmoses@mit.edu>

     When I was student leadership, I received a report from someone (who happens to be a SIPB keyholder, but that's
     irrelevant), describing an incident with Jimmy that is nothing short of sexual assault so that he could be handled
     appropriately at my living group. I received this report about three years ago, and the incident was quite old even at the
     time, but it strongly indicates that Jimmy should not be given any more power than he has,

     The "viscerally afraid" comment still applies, knowing what he's capable of. Please don't nominate him. Also probably
     don't send this out, even anonymized? I'm not actually sure the victim there would appreciate me telling you what I have.
     She explicitly said in her email that she "didn't want Jimmy to be excluded from his social groups" with fear of retribution
     iirc. She's no longer around and retribution is unlikely given the sheer number of complainants, but she was very very
     afraid of Jimmy and I am too. He may have the capacity to learn and grow, but i don't trust that.
     [Quoted text hdden]


  William Moses <wmoses@mitedu>                                                          Thu, Feb 27, 2020 at 6:11 PM
  To: Andrea Carney <acarney@mitedu>
  Cc: William Moses <wmoses@mit.edu>, Andrea Carney <acarney@mit.edu>, sipb-private <sipb-private@mit.edu>

     Hi all,

littpslimail.google.eorruMailMArik.--eab26b9a5b&view9A&searel],--all& nt Ml=thtv a%3At-22369381472197754168csirnpl.msg-a%3Ar-2235285664003091.2... 6/7
                                                                                                                          WM 000375
                   Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 31 of 75

11,1,2020                                                          Gnwil - Questions about Jkoppel keyholdership
    It is clear from this conversation (most of which was through individual replies to me), that jkoppel should not be nominated for
    keyholdership. Moreover, given the severity, consistency, and widespread nature of his interactions, the EC has concluded that we
    should request jkoppel to refrain from participating in SIPS any more. I have just spoken with jkoppel informing him of this
    conclusion.

    This decision was not taken lightly, but is a necessity that reflects the vast majority of people who took part in this discussion
    (again mostly through individual replies). He has also been given several opportunities to change his behavior, and failed to do so. I
    am sad that this is something that our members had to endure, and SIPB will take a strong stance against sexual harassment.

    This discussion has also made it clear that SIPS needs to do better to be a safe environment for everyone to take part in,
    Specifically, we need to establish mechanisms that make it easy for members to come forward when they are made
    uncomfortable. This is a topic that we will discuss at length at the next EC meeting and I would encourage all members to
    contribute their ideas.

    SIPB is not just a club of those who care about computing, but it is first and foremost a community where everyone should feel
    safe and supported. If something ever makes you uncomfortable, or you simply have ideas for ways we as an organization could
    improve, you can always share them with me or any member of the EC.

    Yours,
    The Chair
    [Quoted text hidden]


 Jakob Weisblat     kobw©mit.edu>                                                                                   Thu, Feb 27, 2020 at 7:02 PM
 To: William Moses <wmoses@mit.edu>

    Holy crap SIPB actually banned a toxic person

    My hat goes off to you

    --Jakob
    [Quoted text      nj


 Eleftherios loannidis <elefthei@mit.edu>                                                                           Thu, Feb 27, 2020 at 9:55 PM
 To: William S Moses <wmoses@mit.edu>

    Must have been hard to deal with this Billy, but I think you did the right thing.


             On Feb 27, 2020, at 6:11 PM, William Moses <wmoses@mit.edu> wrote:



             [Quoted text hidden]




hupsiihniail400gle,coatimailiu/OTik=cab26b9a5b&Yiew.pt&search- 1      anthid.durad-a%3 -2236938147219775416&simpl=msg ,i• ; 3Ar-22352856640030912.. , 717
                                                                                                                              WM 000376
Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 32 of 75




             EXHIBIT 3
                 Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 33 of 75




From:
Date: Sat, Feb 6, 2021 at 7:01 PM
Subject: Fwd: FW: A note about a situation
To: William Moses <wmoses@mit.edu>




         Forwarded message
From: Mollie Wilkinson <m2w@mit.edu>
Date: Wed, Dec 23, 2020 at 4:17 PM
Subject: Fwd: FW: A note about a situation




      Forwarded Message
Subject:FW: A note about a situation
   Date:Sat, 27 Jan 2018 00:07:52 -0600
  From:
     To: et-commander


I disclosed this to Mollie today as "interpersonal commander," and she said to bump it to et-commander. I'll note that it's
been about a year and a couple of months since           sent this email, and    has since moved across the ocean. I do
not think any action is needed, but I do think some people in the house should be aware of this situation at any given
time.

From:
Sent: Thursday, October 27, 2016 4:03 PM

                                                             1
                 Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 34 of 75

To: et-commander
Subject: A note about a situation

Hi Erin and          and Daniel and Jordan,

I'm emailing you because I want to come to Not Coffee today, but I'm afraid of a potential confrontation with
Jimmy (jkoppel), who occasionally comes to ET. No action necessary on your part — I'll just feel safer going
knowing there are people at ET who know what the situation is.

I was dating Jimmy (jkoppel) for around half a year in 2015. At a conference we both attended last summer
(2016), Jimmy touched me without asking in ways I wasn't comfortable with and generally didn't ask before
invading my personal space. I didn't tell him this made me uncomfortable, instead opting to avoid him for the
rest of the conference.

Although he seemed eager to talk to me at the conference, he seemed angry at me after I avoided him at the
conference: one of his friends reached out to me two days after the conference to point out that he had blocked
me on Facebook and to warn me that he was upset and that he was talking about the idea of "punishing" me
socially.

I hadn't spoken to him at all since the conference, since that's the polite thing to do when someone blocks you
on Facebook. There was one time when Jimmy visited Citadel (a house where some of my friends live); I stuck
to different rooms than the one he was in, and we didn't speak to each other. I hadn't spoken up to anyone about
Jimmy making me uncomfortable because I was fine with the status quo of just not interacting with each other.

Lately, though, Jimmy has sent me texts asking that I stop participating in all communities he's involved with,
including ESP, ET, and Citadel. Before these texts neither of us had talked at all with the other since the
conference; I had not interacted with him at all and he had not interacted with me. If there was anything I was
doing wrong (despite not even talking to him), Jimmy didn't ask me to change it.

I've asked Jimmy to stop texting me, and I think I'm going to keep visiting ET. If Jimmy is ever there, I will
simply not interact with him and hope for the best.

Thanks,




                                                         2
Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 35 of 75




             EXHIBIT 4
                   Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 36 of 75


        Gmail                                                                      Mikayla Murphy <mikaylaatmit©gmail.com>



Suspected character assassination
James Koppel <jkoppel@mit.edu>                                                                      Thu, Oct 27, 2016 at 11:43 PM
To: Mikayla Murphy <mikayla@mit.edu>
Cc: ESP Chairs <esp-chair@mitedu>

 Thank you for your concern! I have in fact already spoken with an Ombudsperson (twice!), and am currently heavily
 seeking out various resources around MIT. I am making plans to avoid a few potential sources of conflict around Splash,
 and hope this is the last you ever hear about this.

 Sincerely,
 Jimmy K

  On Thu, Oct 27, 2016 at 6:25 PM, Mikayla Murphy <mikayla@mitedu> wrote:
   Hi Jimmy,

    We're sorry to hear that you're dealing with all this, but thanks for giving us a heads up! If there's anything we can do in
    the future to help, please let us know.

    You already mentioned the Ombuds office, but personally, I'd highly recommend consulting with them, even if it's just you
    alone without the other party. As you probably know, they're completely confidential and they specialize in helping resolve
    tricky cases like this, so it would probably be useful to get their advice on the matter.

    Best of luck, and again, please let us know if there's anything we can help with!

    Mikayla + Jerry

    On Thu, Oct 27, 2016 at 1:22 AM, James Koppel <jkoppel@mit.edu> wrote:
     Hello Jerry and Mikayla,

      So, I've been having some trouble with another person, a former ESP member and future Splash teacher, over the
      past year. I had been planning to ask to speak to you privately shortly before Splash to let you know that something
      was up and there was a potential conflict brewing. Unfortunately, things have escalated with a recent text
      conversation, and I am currently fearing greatly for my safety. I am now terrified to let you know any details or the
      identity of the other person, as it sounds like they may be spinning a story that could get me ostracized and/or jailed,
      and thus it can't be known that I'm warning anyone about them. I am sending this E-mail mostly to let you know that
      something is up and to begin a trail of documentation, and will soon be contacting a lawyer and/or the police.

      I want to be clear: I really hope I'm just blowing smoke, and reading too much into things. I still think it's more likely
      than not the other person is innocent. However, I am fully aware that the worst-case scenarios I am fearing very much
      do happen in real life, and a close friend who knows both of us agrees with my worst-case assessment. I thus I want
      to share early that something is going on, even though nothing overt has happened yet.

      A couple other notes:

      * You almost certainly know this person, though you almost more certainly would not expect anything like this to be
      happening. They are well liked, and very charismatic -- the type you'd never suspect to be capable of anything like
      this. Unfortunately, that is the exact profile of various kinds of sociopaths, which I strongly suspect this person is.

      * I have offered this person the chance to come talk in the Ombuds office, or otherwise resolve our differences
      productively. They have actively refused, and refused to propose any alternatives.

      I've been very afraid for a while of having to send an E-mail about this situation, but never expected it would be like
      this. I don't think there's anything you can do right now, but please take my concerns seriously

      Sincerely,
      Jimmy K
Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 37 of 75




             EXHIBIT 5
           Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 38 of 75




From:                         Mollie M Wilkinson <m2w@mit.edu>
Sent:                         Saturday, August 31, 2019 12:52 AM
To:                           James Brandon Koppel
Subject:                      ET Rush



  Jimmy,

After having some discussions with people as commander, I've concluded that it would be best to request that
you avoid ET events during rush. While I'm really glad that you like our events, there are still some at the
house uncomfortable with your presence. I hope you can understand that we want to avoid any issues, even if
small, during rush so we can focus on recruiting new members. I'm sorry to deliver this news and I hope you
can continue to maintain friendships with those individual members of the house whom you consider friends.

Best,
Mollie




                                                      1
Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 39 of 75




             EXHIBIT 6
       Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 40 of 75

                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

_____________________________________
                                      )
JAMES KOPPEL,                         )
                                      )
      Plaintiff,                      )
                                      )                    Civil Action No. 1:20-cv-11479-LTS
      v.                              )
                                      )
WILLIAM MOSES,                        )
                                      )
      Defendant.                      )
_____________________________________ )

                    Supplemental Responses and Objections by Plaintiff
                     to First Document Requests by Defendant Moses

        Plaintiff hereby supplements its prior responses and objections to the first document

requests by the defendant served on or about December 4, 2020.

        Plaintiff objects to any definitions, instructions or directions that exceed the

requirements of Rule 34 of the Federal rules of Civil Procedure or any local rule. In providing

documents and materials Plaintiff does not consent to any republication of the March 2 email

by any person. Plaintiff views any republication as actionable and reserves all rights.

        Plaintiff objects to any request for documents prior to September 1, 2018 when he

first attended a meeting of SIPB. Reserving all rights and solely to avoid a discovery dispute

plaintiff will provide documents dating back to August 1, 2015.

        As used here the words “will be disclosed” mean that after reasonably diligent search

all responsive documents have been disclosed or are being contemporaneously disclosed and

that any such documents thereafter identified will be disclosed.

                                           Requests

        1.     All documents concerning or relating to any and all information Koppel

provided in response to Defendant William Moses’s Interrogatories to James Koppel.




                                               1
3679758.v1
       Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 41 of 75




                Response 1: The request is vague and assumes without any basis that the

answers are derived from identifiable documents. Plaintiff is not aware of any such

documents. If any are identified they will be disclosed.

        2.      All documents concerning the March 2, 2020 Email, including but not limited

to all documents concerning communications between James Koppel and any other person

concerning the March 2, 2020 Email.

                    Response 2: The request seeks or includes attorney client communications

and work product. Plaintiff will disclose any such documents not protected by the attorney

client privilege.

        3.          All documents concerning the March 12, 2020 Emails, including but not

limited to all documents concerning communications between James Koppel and any other

person concerning the March 12, 2020 Emails.

                    Response 3: The request seeks or includes attorney client communications

and work product. Neither will be disclosed. If any other documents are identified copies,

will be disclosed.

        4.          All documents concerning income earned by Koppel from March 2, 2017 to

the present, including but not limited to filings with any taxing authority.

                    Response 4: State tax returns on reliable information are not discoverable.

Copies of federal tax returns will be disclosed.

        5.          All documents, including but not limited to invoices, bank statements, and

cancelled checks, showing or reflecting income to Koppel or to James Koppel Coaching LLC

from March 2, 2020 to the present.

                    Response 5: Copies will be disclosed.

        6.          All documents concerning or evidencing receipt of the March 2, 2020 Email

or the March 12, 2020 Emails by any other person.


                                                  2
3679758.v1
       Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 42 of 75




                Response 6: Plaintiff has already disclosed distribution lists for SIPB emails.

Defendant, not the plaintiff, has better information and control of any other documents

recording the actual distribution list or lists which the defendant has failed to disclose. If the

plaintiff identifies additional documents, they will be disclosed.

        7.      All documents concerning any report, allegation, assertion, or complaint that

Koppel engaged in misconduct of any kind.

                Response 7: The request is overly broad and vague. This plaintiff has no

documents supporting any of the allegations in the March 2 email. If documents alleging that

the plaintiff engaged in inappropriate physical touching or sexual harassment are identified

copies will be disclosed.

        8.      All documents concerning any report, allegation, assertion or complaint that

Koppel engaged in any inappropriate, unwelcome, or offensive conduct.

                Response 8: The request is overly broad and vague as to what counts as

unwelcome or offensive. This plaintiff has no documents fitting this description as to any of

his conduct in SIPB or during the time he was a member or participant in SIPB. If documents

identifying unwelcome physical touching or unwelcome physical contact are identified copies

will be disclosed. Solely to avoid a discovery dispute plaintiff will disclose such documents if

any going back to January 2015 .

        9.      All documents concerning any report, allegation, assertion, or complaint that

Koppel made any person uncomfortable.

                Response 9: The request is overly broad and vague as to what counts as

making someone uncomfortable. The request literally could include a handwritten note from

someone requesting that the plaintiff turn down the volume of music he is playing. This

plaintiff has no documents fitting this description as to any of his conduct in SIPB or during

the time he was a member or participant in SIPB. If other documents identifying a complaint


                                                3
3679758.v1
       Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 43 of 75




or allegation that Plaintiff engaged in identified conduct which caused a specific person to

report that he or she was uncomfortable because of that conduct, copies will be disclosed.

Solely to avoid a discovery dispute plaintiff will disclose such documents going back to

January 2015

        10.     All documents concerning any report, allegation, assertion, or complaint that

Koppel disparaged any other person.

                Response 10: The request is overly broad and vague and includes non-

discoverable documents or information. This plaintiff has no documents fitting this

description as to any of his conduct in SIPB or during the time he was a member or

participant in SIPB. If documents referring to or describing some incident in which the

plaintiff inappropriately disparaged someone are identified copies will be disclosed. Solely to

avoid a discovery dispute plaintiff will disclose such documents going back to January 2015

        11.     All documents concerning any report, allegation, assertion, or complaint that

Koppel engaged in sexual misconduct or unwanted touching of any kind, at any time.

                Response 11: The request is overly broad and vague. This plaintiff has no

documents fitting this description as to any of his conduct in SIPB or during the time he was

a member or participant in SIPB. If documents identifying some complaint or allegation of

sexual misconduct or unwanted touching are identified copies will be disclosed. Solely to

avoid a discovery dispute plaintiff will disclose such documents going back to January 2015.

        12.    All documents concerning any report, allegation, assertion, or complaint that

Koppel made any statement that was perceived to be, or could have been perceived to be,

sexist, racist, classist, or otherwise discriminatory; inappropriate, offensive, or insensitive, to

any person, in any location or forum.

                       Response 12: The request is overly broad and vague and includes non-

discoverable documents or information. What some other person perceived or could have


                                                4
3679758.v1
       Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 44 of 75




perceived is unknowable. This plaintiff has no documents fitting this description as to any of

his conduct in SIPB or during the time he was a member of SIPB. Defendant has disclosed

documents by                which include these accusations and plaintiff will not disclose

duplicate copies. If other documents are identified describing statements by this plaintiff as

sexist, racist or classist are located they will be disclosed. Solely to avoid a discovery dispute

plaintiff will disclose such documents going back to January 2015

        13.    Any and all documents concerning communications between Koppel and any

other person regarding the Student Information Processing Board from August 1, 2018 to the

present.

               Response 13: The request is overly broad and vague and includes non-

discoverable documents or information. The request is unduly burdensome for plaintiff or

anyone try to identify every incidental reference to the group. All such documents which are

not privileged will be disclosed. All such documents after March 2, 2020 are attorney client

communications and will not be will be disclosed.

        14.     All documents concerning communications between Koppel and any other

person regarding William Moses from August 1, 2018 to the present.

               Response 14: The request is overly broad and vague and includes non-

discoverable documents or information. The request is unduly burdensome because it is

unlikely that this plaintiff or anyone could track down every incidental reference in that

Koppel and Moses have known each other for several years and were friends who on

occasion would text each other multiple times in order to arrange to meet for coffee or some

other trivial reason. Plaintiff will disclose any documents prepared at any time not protected

by attorney client privilege referring to Moses in the context of SIPB or criticizing Moses.

Plaintiff has no non-privileged documents fitting this description with the exception of one

email to Jakob Weisblat. A copy of that will be disclosed.


                                                5
3679758.v1
       Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 45 of 75




         15.   All documents concerning communications between Koppel and any other

person regarding                    from August 1, 2018 to the present.

               Response 15: Some of these documents are within the attorney client privilege

and those will not be disclosed. Other than those documents copies have been disclosed or if

later located will be disclosed.

         16.    All documents concerning communications between Koppel and any other

person regarding                   from August 1, 2018 to the present.

               Response 16: Plaintiff objects to disclosures of documents referring to or

consisting of communications with this person mentioning this person as invasive of privacy

and involving non-relevant private communications.                did not report any improper

conduct to SIPB or make any report about this plaintiff at any time to SIPB. As the defendant

knows,         is a former girlfriend of the plaintiff. That relationship ended in 2015. The

request invades the privacy of                             because it seeks to force disclosure of

private, irrelevant, and non-discoverable conversations.

               This request is also barred by estoppel and unclean hands. The defendant after

the commencement of this lawsuit reached out to            by phone in July 2020. Defendant has

disclosed some of the notes of his conversation with           in July 2020.       evidently was

willing to talk to defendant but refuses to disclose anything to him consisting of a writing.

Defendant has not disclosed any emails from            or other writings to him in response to his

post-defamation solicitations. In that         did not make any report to anyone in February

2020 (no report consisting one the allegedly many “consistent stories” or reports of bad

behavior by this plaintiff), invasion of             privacy in the privacy of the plaintiff is

inappropriate. Despite this and solely to try to avoid a discovery controversy defendant will

disclose any communications involving this person referring to Moses or to SIPB or referring




                                                 6
3679758.v1
        Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 46 of 75




to persistent unwanted physical touching or sexual harassment. On information there are

none.

        17.    All documents concerning communications between Koppel and any other

person regarding              from August 1, 2018 to the present.

               Response 17: This plaintiff has no documents to or from the named person

related to SIPB sent or received during the time he was a member or participant in SIPB. A

series of documents unrelated to SIPB is already disclosed by this defendant and involves

public discussion of topics of public interest in 2019.

        18.    All documents concerning communications between Koppel and any other

person regarding Mikala Murphy from August 1, 2018 to the present.

               Response 18: This plaintiff has no such documents that are not within the

attorney client privilege. If any are located, copies will be disclosed.

        19.    All documents concerning communications between Koppel and any other

person regarding                       from August 1, 2018 to the present.

               Response 19: This plaintiff has no such documents that are not within the

attorney client privilege. If any are located, copies will be disclosed.

        20.    All documents concerning communications between Koppel and any other

person regarding               from August 1, 2018 to the present.

               Response 20: Plaintiff objects to this request for discovery because this topic

is not discoverable or relevant to any claim or defense. The request seeks to invade privacy of

two persons.             is not a member of SIPB. She has not attended any meetings since

2016, two years prior to the date when plaintiff began to attend meetings. She worked with

the plaintiff in co-teaching. Plaintiff objects to discovery that goes beyond the time of his

involvement with SIPB as not discoverable, but solely to avoid a discovery dispute will

disclose all such documents, if any, that refer in any way to any alleged improper conduct of


                                                7
3679758.v1
       Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 47 of 75




the plaintiff including unwanted physical touching or to any alleged sexual harassment of any

sort by plaintiff.

        21.     All documents concerning communications between Koppel and any other

person regarding Cel Skeggs from August 1, 2018 to the present.

                Response 21: Plaintiff will disclose all such documents including emails from

plaintiff to this person. If any are located, copies will be disclosed.

        22.     All documents concerning communications between Koppel and any other

person regarding Skye Thompson from August 1, 2018 to the present.

                Response 22: Plaintiff will disclose all such documents including emails from

plaintiff to this person.

        23.     All documents concerning communications between Koppel and any other

person regarding Angel Alvarez from August 1, 2018 to the present.

                Response 23: Plaintiff objects to discovery that goes beyond the time of his

involvement with SIPB as not discoverable but solely to avoid a discovery dispute will

disclose all such documents.

        24.     All documents concerning communications between Koppel and any other

person regarding Jakob Weisblat from August 1, 2018 to the present.

                Response 24: Plaintiff will disclose all such documents except any protected

by the attorney client privilege.

        25.     All documents concerning communications between Koppel and any other

person regarding Quentin Smith from August 1, 2018 to the present.

                Response 25: Plaintiff will disclose all such documents referring to any

behavior of this plaintiff or to any criticism of his behavior by Smith or anyone else Plaintiff

objects to disclosures beyond that as unduly burdensome and not discoverable because these

two persons were friends and worked on a number of projects at SIPB. Location and


                                                 8
3679758.v1
       Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 48 of 75




disclosure of all of those project texts and emails is unduly burdensome and those materials

are not discoverable.

        26.      All documents concerning communications between Koppel and any other

person regarding Mitch Berger from August 1, 2018 to the present.

                Response 26: Plaintiff will disclose all such documents including emails from

plaintiff to this person.

        27.     All documents concerning communications between Koppel and any other

person regarding Emma Batson from August 1, 2018 to the present.

                Response 27: Plaintiff will disclose all such documents including emails from

plaintiff to this person.

        28.     All documents concerning communications between Koppel and any of the

individuals specified in document requests 14 through 27, above, from August 1, 2018 to the

present.

                Response 28: Plaintiff refers to and repeats his responses 14 through 27. Other

than the documents already disclosed in response to those requests plaintiff cannot locate any

additional documents other than those, if any, protected by attorney client privilege. If

additional documents are located copies will be disclosed.

        29.     All documents concerning any order, directive, or request that Koppel stay

away from any location, at any time.

                Response 29: Plaintiff objects to this request as including not discoverable

information and because it is unduly burdensome and overly broad. The absence of any

limitation as the time causes this request to be unreasonable and unduly burdensome. The

request is overly broad and vague because it includes for example numerous notices from

MIT or other persons as to non-use of buildings avoidance of construction sites and similar

topics. Plaintiff objects to any request for documents prior to September 1, 2018. Reserving


                                               9
3679758.v1
       Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 49 of 75




all rights and solely to avoid a discovery dispute plaintiff will provide documents dating back

to January 2015 if any requesting that the plaintiff stay away from any location by reason of

any alleged conduct of the plaintiff.

        30.    All documents concerning any instance in which Koppel was removed from,

excluded from, or asked to refrain from participating in or interacting with, any student or

university-related group or activity, including but not limited to the MIT Puzzle Club,

Mystery Hunt, the “Galactic Trendsetters,” ESP, the Student Information Processing Board,

Effective Altruism @ MIT, and/or any living group or subdivision of a living group,

including but not limited to Epsilon Theta, East Campus, Pika, Next House, Simmons, or

Masseh.

               Response 30: Plaintiff objects to discovery that goes beyond the time of his

involvement with SIPB as not discoverable but solely to avoid a discovery dispute will

disclose all such documents. One such document or exclusion was caused by the March 2

email. All such documents are being disclosed or will be disclosed.

        31.    All documents concerning any instance in which Koppel was reprimanded,

admonished, or warned by any student- or university-related group or independent living

group, including but not limited to the MIT Puzzle Club, Mystery Hunt, the “Galactic

Trendsetters,” ESP, the Student Information Processing Board, Effective Altruism @ MIT,

and/or any independent living group or subdivision of a living group, including but not

limited to Epsilon Theta, East Campus, Pika, Next House, Simmons, or Masseh.

               Response 31: Plaintiff objects to discovery that goes beyond the time of his

involvement with SIPB as not discoverable but solely to avoid a discovery dispute will

disclose all such documents.




                                              10
3679758.v1
       Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 50 of 75




        32.     All documents concerning any criminal charge, restraining order proceeding,

or civil claim against Koppel, or any proceeding in which Koppel was the complainant,

petitioner, or plaintiff, at any time.

                 Response 32: Plaintiff after reasonably diligent search has no knowledge of

any such documents with the exception of this civil action.

        33.      All documents concerning any university disciplinary complaint or

proceeding against or concerning Koppel at any time.

                Response 33: Plaintiff objects to discovery that goes beyond the time of his

involvement with SIPB as not discoverable but solely to avoid a discovery dispute will

disclose all such documents.

        34.     All documents concerning any report, allegation, assertion, or complaint that

Koppel had engaged in misconduct as an employee or independent contractor for any other

person or entity.

                 Response 34: There were several such allegations by a private corporation

subsequent to the email in dispute and the allegations were found to be without merit by MIT

as to this plaintiff and others on its team. Copies will be disclosed.

        35.      All documents concerning any incident in which any person complained to

Koppel or to any other person or entity about any act, statement, or behavior of Koppel.

                Response 35: This request is overly broad and vague. In addition Koppel does

not have knowledge of all such complaints if any. He only knows about those which were

brought to his attention. Plaintiff objects to discovery that goes beyond the time of his

involvement with SIPB as not discoverable but solely to avoid a discovery dispute will

disclose all such documents

        36.     All documents concerning, evidencing, or supporting Koppel’s claim that he

suffered reputational damage from the March 2, 2020 Email or March 12, 2020 Emails.


                                                11
3679758.v1
       Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 51 of 75




                Response 36: Any such documents will be disclosed to the extent available.

        37.     All documents concerning, evidencing, or supporting Koppel’s claim, if any,

that he suffered emotional distress from the March 2, 2020 Email or March 12, 2020 Emails,

including but not limited any and all documents concerning any treatment he received for

said alleged emotional distress.

               Response 37: Plaintiff is not waiving any privilege related to mental health

records or treatment. Such documents will not be used or relied on by this plaintiff if

disclosure is not compelled.

        38.    Documents concerning any communication from a job recruiter or headhunter

to Koppel from March 2, 2020 to the present, including requests to communicate about job

offers or opportunities.

               Response 38: Plaintiff will disclose all such documents to the extent they are

able to be identified. Some solicitations are in the nature of spam or routine invitations sent to

large groups of people. Not every such document has been collected. Many spam solicitations

have been discarded or deleted.

        39.    All documents concerning any communication between Koppel and any other

person concerning his prospective employment or engagement as a contractor from March 2,

2020 to the present.

               Response 39: Plaintiff objects that the names of individual clients of Koppel

coaching or any similar service provided by the plaintiff are confidential and are not

discoverable. Plaintiff will disclose exemplar copies of all such documents as to Koppel

Coaching and other documents as to his direct engagements and solely to avoid a discovery

dispute will disclose signed contracts provided they are limited to attorneys eyes only and the

names are not disclosed and the clients are not contacted.




                                               12
3679758.v1
       Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 52 of 75




        40.     Any and all communications between Koppel and any other person

concerning his Thiel Fellowship, from March 2, 2020 to the present.

               Response 40: Plaintiff will disclose copies of all such documents involving

any issue of substance but excluding scheduling for dinners or other routine matters in that

they are not discoverable.

        41.    Any and all documents concerning statements published by Koppel in any

forum concerning or relating to the Jeffrey Epstein/MIT Media Lab/Marvin Minsky

controversy of 2019, including but not limited to all responses to any such statements by on-

line commenters or other persons.

               Response 41: Plaintiff objects to this request because it seeks non-

discoverable information as to a matter of public interest unrelated to SIPB. This plaintiff has

no such documents related to SIPB or to any alleged conduct at the plaintiff at SIPB or

related to it. A series of documents unrelated to SIPB is already disclosed by this defendant

and involves public discussion of topics of public interest in 2019. Plaintiff will not disclose

duplicate copies.

        42.    Any and all documents concerning statements published by Koppel in any

forum concerning male-female relations, sexual politics, or the phenomenon of persons

taking offense at speech.

                       Response 42: Plaintiff objects to this request because it is vague,

overbroad and not relevant or discoverable in this civil action and not limited to conduct of

the plaintiff while he was a member of SIPB or to any topic relevant to SIPB. A series of

documents unrelated to SIPB and alleged to be about this topic are already disclosed by this

defendant and involves public discussion of topics of public interest in 2019. Plaintiff will not

disclose duplicates of those. Solely to avoid a discovery dispute plaintiff will disclose such

documents going back to January 2015


                                               13
3679758.v1
        Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 53 of 75




        43.     Any and all documents concerning communications in which Koppel

threatened legal action against any other person.

                Response 43: The request seeks non-discoverable irrelevant information.

Plaintiff after reasonably diligent search has not located any such documents, including

documents related to this case none of which involved any threat.

        44.     Any and all documents concerning instances in which Koppel argued with, or

had a personal disagreement with, a SIPB member from August 1, 2018 to the present.

                Response 44: Plaintiff objects to this request in that it is vague and overly

broad in that it includes any disagreement or argument unrelated to SIPB such as whether the

Celtics are a good basketball team. The terms disagreement and argument are so vague as to

be meaningless. Plaintiff after reasonably diligent search has no such documents.

        45.     Any and all documents concerning any instance in which any person asked

Koppel to stop contacting any other person; to cease any behavior; or to delete any online

post.

                Response 45: Plaintiff objects to this request in that it is vague and overly

broad and includes for example, any time any person requested to unsubscribe from a

newsletter which this plaintiff distributes. As to any such communications involving

plaintiff repeats the objections at response 15. In addition Plaintiff objects to discovery that

goes beyond the time of his involvement with SIPB which is in no way referring to SIPB or

to Moses as not discoverable and objects to disclosure of personal emails to or from private

persons which post-date the March 2 defamation.

        46.     All documents concerning the February 27, 2020 Meeting.

                Response 46: The plaintiff will disclose any nonprivileged documents within

this request.


                                              14
3679758.v1
       Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 54 of 75




                                                     Respectfully submitted,
                                                     Plaintiff James Koppel,
                                                     By his attorneys,

                                                     /s/ Paul G. Boylan

                                                     Paul G. Boylan, BBO 052320
                                                     Freeman Mathis & Gary, LLP
                                                     60 State Street, Suite 600
                                                     Boston, Massachusetts 02109
                                                     pboylan@fmglaw.com
                                                     T: 617-963-5973




                                    Certificate of Service

       I hereby certify that the within document Was served this day by email and mail on
counsel of record.

        Jeffrey J. Pyle
        jpyle@princelobel.com
        Michael Lambert
        mlambert@princelobel.com
        Prince Lobel Tye LLP
        One International Place, Suite 3700
        Boston, MA 02110
        T: (617) 456-8000



                                              /s/ Paul G. Boylan

Dated: March 22, 2021                                        Paul G. Boylan




                                              15
3679758.v1
Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 55 of 75




             EXHIBIT 7
       Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 56 of 75


                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

  _____________________________________
                                        )
  JAMES KOPPEL,                         )
                                        )
        Plaintiff,                      )
                                        )                    Civil Action No. 1:20-cv-11479-LTS
        v.                              )
                                        )
  WILLIAM MOSES,                        )
                                        )
        Defendant.                      )
  _____________________________________ )

                            Responses and Objections by Plaintiff
                     to Second Document Requests by Defendant Moses

       Pursuant to Federal Rule of Civil Procedure 33, plaintiff James Koppel responds to

the second set of document requests by the defendant as follows. Plaintiff objects to any

definitions, instructions or directions that exceed the requirements of Rule 34 of the Federal

rules of Civil Procedure or any local rule. In providing documents and materials Plaintiff

does not consent to any republication of the March 2 email by any person. Plaintiff views any

republication as actionable and reserves all rights.

       Plaintiff objects to any request for documents prior to September 1, 2018 when he

first attended a meeting of SIPB. Reserving all rights and solely to avoid a discovery dispute

plaintiff will provide documents dating back to August 1, 2015.

       As used here the words “will be disclosed” mean that after reasonably diligent search

all responsive documents have been disclosed or are being contemporaneously disclosed and

that any such documents thereafter identified will be disclosed.

                                            Requests

       47.     Any and all documents concerning, referencing, or regarding              .

       Response 47: All such documents will be disclosed.




                                                1
       Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 57 of 75




         48.    Any and all documents concerning, containing, or constituting written

communications between you and                  .

       Response 48: All such documents will be disclosed.

         49.    Any and all documents concerning, referencing, or regarding                      ,

from January 1, 2016 to the present.

       Response 49: Plaintiff objects to disclosures of documents referring to or consisting of

communications with this person mentioning this person as invasive of privacy and involving

non-relevant private communications.          did not report any improper conduct to SIPB or

make any report about this plaintiff at any time to SIPB. As the defendant knows,             is a

former             of the plaintiff. That relationship ended in 2015. Koppel and        remained

close for a time after that. The request invades the privacy of the defendant and          because

it seeks to force disclosure of private, irrelevant, and non-discoverable conversations.

       This request is also barred by estoppel and unclean hands. The defendant after the

commencement of this lawsuit reached out to            by phone in July 2020. Defendant has

disclosed some of the notes of his conversation with          in July 2020.         evidently was

willing to talk to defendant but apparently refuses to disclose any written documents to him.

Defendant has not disclosed any emails from          or other writings to him in response to his

post-defamation communications and solicitations to him. In that              did not make any

report to anyone in February 2020 (no report consisting one the allegedly many “consistent

stories” or reports of bad behavior by this plaintiff), invasion of     privacy and the privacy

of the plaintiff is inappropriate.

       This request is unduly burdensome because if the plaintiff did mention this former

friend in confidential communications to friends or to his parents for example those

communications are collateral to anything in dispute here and very likely would not mention




                                               2
        Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 58 of 75




        by name as opposed to referring to                        That makes keyword search

impossible.

        Despite this and solely to try to avoid a discovery controversy defendant will disclose

any communications involving this person referring to Moses or to SIPB or accusing Plaintiff

of persistent unwanted physical touching or sexual harassment. On information there are

none.

         50.     Any and all documents concerning, containing, or constituting written

communications between you and                         , from January 1, 2016 to the present,

including but not limited to the “recent text conversation” referenced by you in the email

produced at WM_000493.

        Response 50: Plaintiff repeats his objection in Response 49 as if incorporated herein.

         51.     Any    and   all   documents       concerning,   containing,     or   constituting

communications between                     and any other person from January 1, 2016 to the

present.

        Response 51: Plaintiff repeats his objection in Response 49 as if incorporated herein.

         52.     Any and all documents concerning, referencing, or regarding any conference

or event you attended during the summer of 2016 at which you had interactions with

        including but not limited to the event described in the email produced at WM_000492.

        Response 52: Plaintiff objects that this request bears no relevance to this present

action. This request literally includes receipts for tickets to the event as well as “Nice to meet

you” messages sent thereafter to persons who have no connection to SIPB or MIT.

         53.     Any and all documents concerning, referencing, or regarding any allegation,

statement, claim, or assertion that you touched                   without       consent or invaded

   personal space without       consent, from January 1, 2016 to the present.

        Response 53: Plaintiff repeats his objection in Response 49 as if incorporated herein.


                                                3
      Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 59 of 75




       54.      Any and all documents concerning or constituting communications regarding

any harmful, disparaging, derogatory, or defamatory statement made by any person

concerning you, including but not limited to any such statements made by                           ,

                   , or             , from January 1, 2016 to the present.

       Response 54: With regards to           , plaintiff repeats his objection in Response 49 as if

incorporated herein. With regard to                      Plaintiff has no such documents. With

regard to       , Plaintiff objects that any such documents not already disclosed are not

discoverable and are entirely remote and collateral to any issue here.         made no complaint

regarding Koppel in February 2020. She has never attended a SIPB meeting. Any comments

by Koppel as to           not already disclosed, if any, would be able to be found only by a time

consuming and burdensome search of private communications to persons never affiliated

with SIPB.

       55.      Any and all documents concerning or constituting communications regarding

any allegation or assertion by any person that you touched him or her, or invaded his or her

personal space, inappropriately and/or without consent.

       Response 55: With the exception of one admittedly false allegation in 2016 all such

documents have been disclosed. The plaintiff had no association with SIPB until 2018.

       56.      Any and all documents or communications with any person in which you

address, discuss, respond to, admit, or deny any allegation, complaint, or assertion that you

had engaged in unwanted touching, unwelcome invasion of personal space, or unwelcome

sexual advances.

       Response 56: If the plaintiff at some point discussed the admittedly false 2016

allegation, that topic is not discoverable. Plaintiff has no other such documents.




                                                 4
         Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 60 of 75




         57.     All and all documents concerning, reflecting, or containing communications

regarding any allegation, statement, or assertion that you engaged in unwanted touching of

another person, including but not limited to unwanted hugs or touching a person’s head.

         Response 57: Any discussion of a false allegation is not discoverable. Plaintiff has no

other such documents but will provide photographs showing that touching of heads is a

common gesture within MIT used by many students to express comraderie or friendship. One

photograph among several which will be disclosed shows ten or more students doing this as a

group.

         58.     Any and all documents concerning, reflecting, or containing communications

regarding any difficulty by you in managing or controlling your anger.

         Response 58: Plaintiff after diligent search has no such documents.

         59.    Any and all documents concerning, reflecting, or containing communications

regarding your Facebook posts set forth in WM_000208-211, including but not limited to any

direct messages, emails, texts, or other communications concerning the posts.

         Response 59: Plaintiff objects that these documents are not discoverable. The request

seeks comments by strangers as to a post which predates any of the defamation here. The

Facebook post at issue relates to covid. It was disclosed solely to avoid a discovery dispute

because the defendant requested copies of posts by plaintiff. Now the defendant seeks

disclosure of comments by strangers as to the post comment on it. The defamations here

allege that plaintiff engaged in persistent undetected and widespread sexual harassment over

an extensive period of time. The Facebook posting predates the defamations. There is no

allegation or evidence that any SPIB member saw the post or saw any comment. it was in no

way a basis for his expulsion or the defamation or it would have already been disclosed by

this defendant. The post is irrelevant and the request improper. The post strictly speaking was

not discoverable and any comments by strangers are not discoverable. The plaintiff is a


                                                5
       Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 61 of 75




victim of defamations. He does not thereby put in issue every communication he has had as

to any topic of public interest.

        60.     Any and all documents concerning, referencing, or regarding              .

       Response 60: Plaintiff did not meet        until August or September of 2019 and has

already disclosed all such documents.

        61.     All and all documents concerning, containing, or constituting written

communications between you and                    .

       Response 61: Plaintiff did not meet        until August or September of 2019 and has

already disclosed all such documents.


                                                      Respectfully submitted,
                                                      Plaintiff James Koppel,
                                                      By his attorney,


                                                       /s/ Paul Boylan
                                                      Paul G. Boylan, BBO 052320
                                                      Freeman, Mathis & Gary, LLP
                                                      60 State Street, Suite 600
                                                      Boston, Massachusetts 02109
                                                      pboylan@fmglaw.com
                                                      Tel: (617) 963-5972
Dated: March 26, 2021




                                              6
      Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 62 of 75




                                   Certificate of Service

      I hereby certify that I caused a true copy of the above document to be served upon the
named persons as counsel of record this 26th day of March 2021.


       Jeffrey J. Pyle
       jpyle@princelobel.com
       Michael Lambert
       mlambert@princelobel.com
       Prince Lobel Tye LLP
       One International Place, Suite 3700
       Boston, MA 02110




                                                   /s/ Paul Boylan
                                                   Paul G. Boylan




                                             7
Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 63 of 75




             EXHIBIT 8
           Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 64 of 75




                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS
_____________________________________
                                      )
JAMES KOPPEL,                         )
                                      )
      Plaintiff,                      )
                                      )    Civil Action No: 1:20-cv-11479-LTS
      v.                              )
                                      )
WILLIAM MOSES,                        )
                                      )
      Defendant.                      )
_____________________________________ )



          Supplemental Answers of Plaintiff to the First Set of Interrogatories by Defendant

          Pursuant to Federal Rule of Civil Procedure 33, plaintiff James Koppel supplements his

response to the first set of interrogatories by the defendant as follows. This supplement is

voluntary in this intended to avoid or reduce the chance of motion practice as to discovery issues.

Disclosure of information here is not permission for any person to directly or indirectly

communicate the substance of the March 2, 2020 email to any person identified here or in

disclosed documents. Plaintiff consider all such re-publication to be actionable and reserves all

rights.

          General Objections

          1.     Plaintiff objects to the definitions, instructions, and interrogatories to the extent that

they misstate or seek to impose obligations or requirements greater than those imposed by Federal

Rule of Civil Procedure 33 or local rule.

          2.     Plaintiff objects to any Interrogatories which seek information protected by the

attorney-client privilege, work product doctrine, or other applicable privileges or exemptions from
        Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 65 of 75




discovery. If any such information is inadvertently disclosed, the Plaintiff does not waive any

applicable privilege, immunity or protection.

       3.      Plaintiff’s answers do not constitute adoption of or acquiescence to the purported

Definitions and Instructions in the Interrogatories or of any assumptions, factual or legal, in any

of the questions.

       4.      Plaintiff reserves all rights and objections as to admissibility of any responses.

       5.      By responding to these Interrogatories, Plaintiff does not waive any objection,

whether or not asserted. All objections to any interrogatory are carried forward To all subsequent

questions without incorporation by reference.

                                             Answers
Interrogatory No. 1

Please describe in full and complete detail each and every instance in which any person made
any complaint, allegation, report, or assertion that you had engaged in inappropriate, offensive,
unwelcome, or harassing conduct.

Answer No. 1

Plaintiff objects that the question is invasive of privacy because of the duration going back to
2015 and because it is not limited to members of SIPB or activities of SIPB. The question is
vague because what is unwelcome or inappropriate cannot be known or identified in any reliable
way. The terms report or complaint are vague and could include rumor or one person saying to
another they thought some comment or activity was inappropriate. The breadth of this question is
unworkable. As worded it includes criticisms of the attire or fashion sense of the plaintiff by his
sister.

Since I joined SIPB in September 2018, I know of one complaint. In 2020 Voatz, Inc complained
that, with other members of an MIT team, I violated professional standards while investigating
cyber-security issues related to the integrity of elections. MIT did a complete investigation and
found no wrongdoing.

I am aware because of disclosures by the defendant in this case that one person complained about
a comment I made in a conversation in 2017 related to street harassment and that Cel Skeggs
interpreted something I said in 2019 tangential to a discussion of the proposed resignation of
President Reif as not adequately recognizing that topic as a gendered cultural issue. I had no
knowledge of either of these criticisms prior to the disclosures by this defendant in this civil
action.

                                                 2
        Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 66 of 75




Beyond these, I cannot think of any other incident since 2015, unless one includes criticisms
such as my sister saying my socks are inappropriate.


Interrogatory No. 2

Please describe in full and complete detail each and every instance in which any person made
any complaint, allegation, report, or assertion that you had engaged in inappropriate, offensive,
insensitive or harassing speech or comments.

Answer No. 2

Same objections as to number 1.

Since I joined SIPB in September 2018, there has been one. It is identified in the preceding
answer. Any others I learned about in the disclosure documents by the plaintiff most of which
consist of online conversations.

Since 2015 and prior to joining SIPB, I can name none.

Interrogatory No. 3

Please describe in full and complete detail each and every instance in which any person made
any complaint, allegation, report, or assertion that you had made any person uncomfortable.

Answer No. 3

Objection. Same objections as to number 1. The question is so vague and overly broad as to be
meaningless. This plaintiff has no way of knowing about complaints unless they were brought to
his attention.

Throughout my entire time at MIT, I have no memory of being told any of my actions made
someone “uncomfortable” [sic] and that person reporting it to a third party at any point in time.
Jakob Weisblat in June 2020 informed me that I would be removed from the 2021 MIT Mystery
Hunt Writing Team. He gave no reason. I understand it was because of the March 2 email sent
by this defendant and others.


Interrogatory No. 4

Please describe in full and complete detail each and every instance in which any person made
any complaint, allegation, report, or assertion that you had engaged in unwanted touching of any
kind.




                                                 3
        Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 67 of 75




Answer No. 4

Since I joined SIPB in September 2018, I am aware of no such report. I have learned only by
reason of disclosure in this case that                 said I touched her arm at one point in the
course of a conversation. Assuming that occurred it was in the course of a larger conversation, it
was casual and very likely acceptable and not objectionable in the normal course of a friendly
conversation. She said nothing at the time or later. I have no memory of having touched her on
the arm. In other disclosures by this plaintiff the same person,                 told the defendant
that she could not point to “anything in particular” that made her uncomfortable and that she
thought any behavior that needed to be corrected should be the subject of a warning or discussion
in advance of any action or public criticism.

This complaint was raised long after any event and was mentioned by             in a private
email to this defendant only after the defendant explicitly requested comments and criticism of
me on February 26 based on false descriptions circulated to approximately 140 people for
comment and additional criticisms based on four instances of inaccurately described conduct
circulated to that group. With this exception, which was never reported to me by             and
was never the subject of any comment by her to me, I can think of no instance of anyone at MIT
reporting or alleging I engaged in inappropriate touching.


Interrogatory No. 5

Please identify each and every instance in which any person made any complaint, allegation,
report, or assertion that you had engaged in sexual misconduct of any kind, including but not
limited to unwanted touching, sexual harassment, sexual assault, inappropriate or unwanted
sexual or romantic advances, or offensive comments of a sexual nature, at any time.

Answer No. 5

Plaintiff objects that the question is invasive of privacy because it is not limited to anything
relevant to SIPB. Further it is not limited to anything factually accurate.

Since 2015 I am aware of no instances where someone reported that I had engaged in any of the
above-described conduct towards them.

Interrogatory No. 6

Please identify each and every person with knowledge concerning any event, complaint,
allegation, report or assertion included in your responses to interrogatories no. 1-5.

Answer No. 6

Nimit Sawhney
CEO, Voatz, Inc

                                                  4
        Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 68 of 75




Boston, MA
Address, E-mail address, and phone number unknown

Andrew Sellars
Director, BU/MIT Technology Law Clinic
Boston University School of Law
765 Commonwealth Ave.
Boston, MA 02215
sellars@bu.edu

Michael Specter
Ph. D. candidate, MIT
Somerville, MA
412-535-1510
specter@mit.edu


The inclusion of a person’s name on this list is not an admission that they have seen the March 2
E-mail or any of the purported underlying allegations. Any republication is actionable. Nimit
Sawhney has a history of harassing the plaintiff and persons who work with the plaintiff..


Interrogatory No. 7

Please describe in full and complete detail each and every instance in which any person made a
complaint concerning you to the administration of the Massachusetts Institute of Technology
(“MIT”) or Carnegie Mellon University at any time.

Answer No. 7

Since I joined SIPB in September 2018, there has been one.

On May 15, 2020, Koppel received word that a third party, unidentified but believed to be Voatz,
Inc. and specifically Nimit Sawhney, complained to MIT as to research regarding our published
security research on Voatz’s product. MIT investigated and found no wrongdoing.
I have learned in disclosure in this action that the defendant alone with others may have made a
complaint about me as part of a defensive strategy related to the March 2 defamation but I am
not aware of any details of that.

Construing the question very broadly and going back to 2015, I was required to submit an essay
in connection with picking up groceries in my residence hall. Those documents have been
disclosed solely to avoid a discovery dispute.

Interrogatory No. 8




                                                5
        Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 69 of 75




Please identify any incident in which any person made a complaint, report, assertion or allegation
to any student- or university-related group at any institution, including but not limited to the MIT
Puzzle Club, Mystery Hunt, “Galactic Trendsetters,” the Student Information Processing Board,
Effective Altruism @ MIT, and/or any living group, that you had made any person
uncomfortable or that you had engaged in perceived inappropriate, offensive, improper, or
otherwise objectionable conduct or speech, at any time.

Answer No. 8

Objection: Same objections as to questions 1 and 3. In addition, what is perceived by another
person is unknowable. I have no such information.

Interrogatory No. 9

Please identify any instance in which you were removed from, excluded from, or asked to refrain
from participating in or interacting with, any student-or university-related group, physical space,
or activity, at any time.

Answer No. 9

Since I joined SIPB in September 2018, there were the events from this case, including with
Galactic Trendsetters.

While it is debatable whether it falls under this question, I was disinvited from events held by
Epsilon Theta house on two occasions in 2019. No specific reasons were given. Plaintiff solely
to avoid discovery disputes has disclosed these E-mails.

Interrogatory No. 10

Please state the basis of your claim that the March 2, 2020 Email or the March 12, 2020 Emails
caused you economic damage.

Answer No. 10

I am near the beginning of my career. I expect this defamation l to have negative impacts for at
least a number of years and possibly my entire professional life. I have experienced in numerous
ways the negative impacts of the email already.

The Internet is forever. The defamatory emails will be available to the public forever. The
unfavorable impression of me and my character cannot be erased. The incorrect and damaging
descriptions of me will reach an ever- widening circle of persons, and is likely to be posted
publicly (e.g.: on Twitter). It very likely will come to the attention of any person who attempts to
research my background in advance of hiring me or offering a speaking invitation or anything
else. I expect I will never exactly know all of the negative consequences because people do not
send an email or a note to tell you that they will not buy from your company or hire you or that
you are not being invited as a speaker because of what is written in the defamatory emails. I

                                                 6
        Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 70 of 75




expect republications of the defamation to continue and increase as I increase my marketing
efforts post-graduation to reach a larger audience and whenever I attempt or succeed in any
professional or private endeavor.

This defamatory description is especially damaging to my current business. Our current product
offerings come with personal training and consulting services. I expect my personal active
participation will remain a large part of the business going forward. In that business or any other,
no matter how many people are employed or no matter what I do on my own, the taint on my
name will continue and will be associated with any business or any professional role that I
undertake. The taint is forever and cannot be erased.

Of the 697 recipients of the March 2 E-mail, all or virtually all of them work in or adjacent my
target market (software engineers and their employers). Some occupy positions of considerable
influence and authority. Some of those people in positions of considerable influence are people I
knew prior to joining SIPB; those connections are now dead. Some of those people in positions
of considerable influence have helped me in the past; those connections are now poisoned.
Generalizing: where I previously could have sent a warm E-mail to any SIPB alum (a useful
element in sales), the March 2 email is a public denunciation which has poisoned all of those
contacts.

I have not ruled out the prospect of someday teaching computer science in a university setting
and publishing technical and scholarly papers whether or not I am teaching at a university or
elsewhere. Now that possibility is negatively impacted because the recipient list for the March 2
email includes faculty at three of the top Computer Science departments worldwide and many
other persons who are accomplished in my chosen profession. .

In giving this answer and throughout I object to any further publication of any aspect of the
February 27 and March 2 E-mails or any underlying allegations to anyone even if they have
already seen it or heard of these defamations. A repeat publication is a new harm.


Interrogatory No. 11

Please identify each and every person who has communicated with you concerning the contents
of the March 2, 2020 Email or the March 12, 2020 Emails, identify all nonprivileged documents
concerning such communications, and set forth the substance of each such communication.

Answer No. 11

Jing Yu
Student, Boston University
c/o James Koppel, 70 Pacific St. #224B, Cambridge, MA 02139
Many conversations beginning March 2.

Zoe Anderson
Student, MIT

                                                 7
        Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 71 of 75




zanderso@mit.edu
On March 6th, she stated in conversation that she had seen “the SIPB E-mail.”

Kliment Serafimov
Redmond, WA
Microsoft Research, title unknown
617-650-5125
In-person conversation, March 6th, stating the March 2nd E-mail existed. I said it was the cause
me feeling upset.
Very brief exchange over instant message, May 6th, referencing remark by Alex Coventry on the
defamation.

Josh Alman
Postdoc, Harvard University
Science and Engineering Complex, 150 Western Ave, Boston, MA 02134
(617) 384-7828
In person conversation, sometime between March 6th and March 20. I said I would be staying
quiet on Galactic Trendsetters for that reason. I was later expelled.

One or two other persons forwarded that email to me soon after it was published worldwide. I
have disclosed those documents. I do not publicize the March 2 Email.

Interrogatory No. 12

Please state the basis of your claim, if any, that the March 2, 2020 Email or the March 12, 2020
Emails harmed your reputation, identifying in your answer any facts of which you are aware that
showing that any person who read the Emails had a lesser opinion of you as a result.

Answer No. 12

This in part is described in answer 10 which I incorporate here as if set forth in full.

In addition the damage is obvious to any reader of the E-mail. It paints me as a monster and
denounces me by name as a public menace. One plausible inference is that I am a reprobate
incapable of stopping highly offensive conduct. A reader could infer that the unnamed bad
behavior involves unnamed and unwelcome sexual misconduct which is possibly criminal. It
supposedly threatens the safety and security of the SIPB community and it should have been
detected and stopped sooner. The email depicts a modern day Frankenstein detected by heroic
leaders who are protecting the community from a serious menace.

Other evidence includes, but is not limited to: reactions of disgust from SIPB members, at least
one declaration that my silent presence in a chatroom is cause for expulsion, remarks by people
I’ve never met based on the defamation treating it as reliable, repeated blockings and unfriending
by SIPB members on social media (including being unfriended in reaction to a “Happy birthday”
wish).



                                                  8
        Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 72 of 75




Interrogatory No. 13

Please state the basis of your claim that the March 2, 2020 Email or the March 12, 2020 Emails
caused you emotional distress, including in your answer any treatment you have sought or
received for said emotional distress.

Answer No. 13

My answer includes answers 10 and 12. The effects of ostracism and contempt are difficult to list
fully. They include but are not limited to inability to focus, compulsive ruminations about the
defamation and possible scenarios; spikes of anger; relative incapacitation anytime consequences
of the defamation occur; sudden feelings of a “need to hide” when in public; loss of social
contacts due to the defamation poisoning my social circle; anxiety and anger triggered by events
or phrases which remind me of the defamation; frequent anxiety and unpleasant dreams related
to SIPB and hatred or ostracism of me.

I do not waive any privileges as to medical treatment. I will provide no testimony about
treatment.

Solely to avoid a discovery dispute and without admitting that the position taken by the
defendant is valid I have conferred with mental health professionals at various dates since 2015
until the present. This answer is provided solely to avoid a threatened discovery dispute.

Interrogatory No. 14

Please identify any and all criminal charges, restraining order proceedings, civil lawsuits, or
other legal proceedings brought against you, or by you, or on your behalf, or in which you were
in any way involved, at any time.

Answer No. 14

Outside of this civil action, there have been none, not counting class-action lawsuits.

Interrogatory No. 15

Please identify any disciplinary charges brought against you by any educational institution or
employer at any time.

Answer No. 15

Since I joined SIPB in September 2018, none. Construing the question very broadly and going
back to 2015, I was required to submit an essay in connection with picking up groceries in my
residence hall. Those documents have been disclosed solely to avoid a discovery dispute.

This question also literally includes things from grade school. I exclude all matters from before I
was 18.

                                                 9
        Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 73 of 75




Interrogatory No. 16

Please identify each person you expect to call as a witness in this action and the substance of
such persons’ expected testimony.

Answer No. 16

I have not yet identified any such witnesses because I am not yet aware of any facts or any
putative facts relied on by the defendant and other persons or used by them to create the March 2
email. Defendant has delayed in making any informative disclosures.

Interrogatory No. 17

Please identify all persons with knowledge concerning the subject matter of the Complaint in this
action.

Answer No. 17

We did so in the initial disclosure on December 2, 2020. What I have learned from the
disclosures by this defendant in the in approximately 550 documents is not able to be
summarized and is set forth in those documents.

                                   ***




                                                10
        Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 74 of 75




                                          Verification

       The undersigned person hereby declares that I have read the foregoing document and the
contents thereof are true based on personal knowledge, except those matters those matters stated
on information and those I believe to be true based on the information and documents presently
available to me.


Dated: February 9, 2021                               /s/ James Koppel
                                                   ____________________________
                                                     James Koppel




                                                   As to objections:

                                                    /s/ Paul Boylan
                                                   Paul G. Boylan, BBO 052320
                                                   Freeman, Mathis & Gary, LLP
                                                   60 State Street, Suite 600
                                                   Boston, Massachusetts 02109
                                                   pboylan@fmglaw.com
                                                   Tel: (617) 963-5978
Dated: February 9, 2021




                                              11
        Case 1:20-cv-11479-LTS Document 46 Filed 04/28/21 Page 75 of 75




                               Certificate of Service


      I hereby certify that I caused a true copy of the above document to be served upon the
named persons as l counsel of record this 4th day of January 2021.


       Jeffrey J. Pyle
       jpyle@princelobel.com
       Michael Lambert
       mlambert@princelobel.com
       Prince Lobel Tye LLP
       One International Place, Suite 3700
       Boston, MA 02110
       T: (617) 456-8000




                                                    /s/ Paul Boylan
                                                    Paul G. Boylan




                                               12
